 



Exhibit 10.24
Execution Draft February 1, 2006
Manufacturing Services Agreement
Between
Patheon Pharmaceuticals Inc.
and
Somaxon Pharmaceuticals, Inc.
February 1, 2006
CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



Table of Contents

              ARTICLE 1. INTERPRETATION     1  
 
           
     1.1
  Definitions     1  
     1.2
  Currency     6  
     1.3
  Sections and Headings     6  
     1.4
  Singular Terms     6  
     1.5
  Schedules     6  
 
            ARTICLE 2. PATHEON’S MANUFACTURING SERVICES     7  
 
           
     2.1
  Manufacturing Services     7  
     2.2
  Standard of Performance     9  
 
            ARTICLE 3. CLIENT’S OBLIGATIONS     9  
 
           
     3.1
  Payment     9  
 
            ARTICLE 4. CONVERSION FEES AND COMPONENT COSTS     9  
 
           
     4.1
  [***] Pricing     9  
     4.2
  Price Adjustments - Subsequent Years’ Pricing     9  
     4.3
  Mid-Year Pricing     10  
     4.4
  Fee Adjustment Procedure     11  
     4.5
  Adjustments Due to Technical Changes     11  
     4.6
  Multi-Country Packaging Requirements     11  
 
            ARTICLE 5. ORDERS, SHIPMENT, INVOICING, PAYMENT     12  
 
           
     5.1
  Orders and Forecasts     12  
     5.2
  Reliance by Patheon     12  
     5.3
  Minimum Orders     13  
     5.4
  Shipments     13  
     5.5
  Invoices and Payment     14  
 
            ARTICLE 6. PRODUCT CLAIMS; RECALLS; ADVERSE EVENTS     15  
 
           
     6.1
  Product Claims     15  
     6.2
  Product Recalls and Returns     16  
     6.3
  Disposition of Defective or Recalled Products     17  
     6.4
  Customer Questions and Complaints     18  
     6.5
  Adverse Event Reporting     18  
 
            ARTICLE 7. CO-OPERATION     18  
 
           
     7.1
  Quarterly Review     18  
     7.2
  Communication with Governmental Agencies     18  
     7.3
  Records and Accounting by Patheon     19  

 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- i -



--------------------------------------------------------------------------------



 



             
     7.4
  Client’s Inspection of Reports and Records     19  
     7.5
  Client’s Access to Manufacturing Site     19  
     7.6
  Government Inspection     19  
     7.7
  Reports     20  
     7.8
  Validation and FDA Filings     20  
 
            ARTICLE 8. TERM AND TERMINATION     22  
 
           
     8.1
  Initial Term     22  
     8.2
  Termination for Cause     22  
     8.3
  Product Partnering     22  
     8.4
  Product Discontinuation     23  
     8.5
  Obligations on Termination     23  
 
            ARTICLE 9. REPRESENTATIONS, WARRANTIES AND COVENANTS     25  
 
           
     9.1
  Each Party     25  
     9.2
  Client Warranties     25  
     9.3
  Patheon Warranties     26  
     9.4
  Debarred Persons     27  
     9.5
  Permits     27  
     9.6
  Compliance with Laws     28  
     9.7
  No Other Warranty     28  
 
            ARTICLE 10. REMEDIES AND INDEMNITIES     28  
 
           
     10.1
  Consequential Damages     28  
     10.2
  Limitation of Liability     28  
     10.3
  Patheon     29  
     10.4
  Client     30  
     10.5
  Indemnification Procedure     30  
 
            ARTICLE 11. CONFIDENTIALITY     31  
 
           
     11.1
  Confidentiality     31  
     11.2
  Exceptions     32  
     11.3
  Authorized Disclosure     32  
     11.4
  Return of Confidential Information     33  
     11.5
  Equitable Relief     33  
 
            ARTICLE 12. DISPUTE RESOLUTION     33  
 
           
     12.1
  Commercial Disputes     33  
     12.2
  Technical Dispute Resolution     34  
 
            ARTICLE 13. MISCELLANEOUS     34  
 
           
     13.1
  Inventions     34  
     13.2
  Intellectual Property     35  
     13.3
  Insurance     35  

- ii -



--------------------------------------------------------------------------------



 



             
     13.4
  Independent Contractors     36  
     13.5
  Trademarks     36  
     13.6
  No Waiver     36  
     13.7
  Assignment     36  
     13.8
  Force Majeure     37  
     13.9
  Additional Product     37  
     13.10
  Notices     37  
     13.11
  Severability     38  
     13.12
  Entire Agreement     39  
     13.13
  Other Terms     39  
     13.14
  No Third Party Benefit or Right     39  
     13.15
  Execution in Counterparts     39  
     13.16
  Governing Law     39  

- iii -



--------------------------------------------------------------------------------



 



MANUFACTURING SERVICES AGREEMENT
          THIS MANUFACTURING SERVICES AGREEMENT (the “Agreement”) made as of the
1st day of February 2006.
B E T W E E N:

     
 
  PATHEON PHARMACEUTICALS INC.,
 
  a corporation existing under the laws of Delaware,
 
   
 
  (hereinafter referred to as “Patheon”),

- and -

     
 
  SOMAXON PHARMACEUTICALS, INC.,
 
  a corporation existing under the laws of Delaware,
 
   
 
  (hereinafter referred to as the “Client”).

          THIS AGREEMENT WITNESSES THAT in consideration of the rights conferred
and the obligations assumed herein, and for other good and valuable
consideration (the receipt and sufficiency of which are acknowledged by each
party), and intending to be legally bound the parties agree as follows:
ARTICLE 1.
INTERPRETATION
1.1 Definitions. The following terms shall, unless the context otherwise
requires, have the respective meanings set out below and grammatical variations
of such terms shall have corresponding meanings:
“Act” means the Federal Food, Drug, and Cosmetic Act, together with any
regulation promulgated thereunder, including without limitation cGMPs, in each
case as amended from time to time;
“Active Materials” means the materials listed on Schedule E hereto;
“Active Materials Reimbursement Value” means the value attributable to the
Active Materials for certain purposes of this Agreement, as set forth in
Schedule E hereto;
“ANDA” shall have the meaning ascribed thereto in Section 7.8(d);

 



--------------------------------------------------------------------------------



 



“Adverse Experience” shall mean any side effect, injury, toxicity, sensitivity
reaction, unexpected incidence, untoward medical occurrence or other adverse
event or experience associated with the use of the Products, including, but not
limited to, a “serious adverse event” within the meaning of 21 C.F.R. §
314.80(a), as amended from time to time;
“Affiliate” means:

  (a)   a business entity which owns, directly or indirectly, a controlling
interest in a party to this Agreement, by stock ownership or otherwise; or    
(b)   a business entity which is controlled by a party to this Agreement, either
directly or indirectly, by stock ownership or otherwise; or     (c)   a business
entity, the controlling interest of which is directly or indirectly common to
the majority ownership of a party to this Agreement;     (d)   For the purposes
of this definition, “control” means the ownership of shares carrying at least a
majority of the votes in respect of the election of the directors of a
corporation;

“Agreement” shall have the meaning ascribed thereto in the preamble;
“Applicable Laws” means all Laws to the extent applicable to the subject matter
of, or the performance by the parties of their respective obligations under,
this Agreement, including, but not limited to, (i) with respect to Patheon, the
Act and any other Laws of all jurisdictions where the Products are manufactured,
and (ii) with respect to Client, the Laws of all jurisdictions where the
Products are manufactured, distributed and marketed;
“Annual Report” means the annual report as described in 21 CFR,
Section 314.81(b)(2);
“Annual Product Review Report” means the annual product review report as
described in 21 CFR, Section 211.180(e);
“Authority” means any governmental or regulatory authority, department, body or
agency or any court, tribunal, bureau, commission or other similar body, whether
federal, state, provincial, county or municipal, including, but not limited to,
the FDA;
“Broader Intellectual Property Rights” shall have the meaning ascribed thereto
in Section 13.1(c);

- 2 -



--------------------------------------------------------------------------------



 



“Business Day” means a day other than a Saturday, Sunday or a day that is a
statutory holiday in the State of Ohio or State of California;
“cGMPs” means current good manufacturing practices as described in Parts 210 and
211 of Title 21 of the United States’ Code of Federal Regulations, together with
the latest FDA guidance documents pertaining to manufacturing and quality
control practice, all as updated, amended and revised from time to time,
including, but not limited to, the FDA’s Guidance for Industry, Manufacturing,
Processing or Holding Active Pharmaceutical Ingredients;
“CMC” shall have the meaning ascribed thereto in Section 7.8(d);
“Certificate of Analysis” means (a) the certificate of analysis confirming the
identity, strength, quality and purity of each batch of finished Product to
which it pertains;
“Client” shall have the meaning ascribed thereto in the preamble;
“Commencement Date” means the first day upon which the Manufacturing Services
shall commence;
“Components” means, collectively, all packaging components, raw materials and
ingredients (including labels, product inserts and other labeling for the
Products), required to be used in order to produce the Products in accordance
with the Specifications, including the Active Materials;
“Confidential Information” shall have the meaning ascribed thereto in
Section 11.1;
“Deficiency Notice” shall have the meaning ascribed thereto in Section 6.1(a);
“Disclosing Party” shall have the meaning ascribed thereto in Section 11.1;
“FCA” means free carrier, as that term is defined in INCOTERMS 2000 published by
the International Chamber of Commerce;
“FDA” means the United States government agency known as the United States Food
and Drug Administration, and any successor thereto;
“Firm Orders” has the meaning specified in Section 5.1(b);
“Force Majeure Event” shall have the meaning ascribed thereto in Section 13.8;
“Indemnitor” shall have the meaning ascribed thereto in Section 10.5(a);

- 3 -



--------------------------------------------------------------------------------



 



“Indemnitee” shall have the meaning ascribed thereto in Section 10.5(a);
“Initial Term” shall have the meaning ascribed thereto in Section 8.1;
“Intellectual Property” includes, without limitation, rights in patents, patent
applications, formulae, trade-marks, trade-mark applications, trade-names,
Inventions, copyright and industrial designs;
“Invention” means information relating to any invention, innovation,
improvement, development, discovery, computer program, device, trade secret,
method, know-how, process, technique or the like, whether or not written or
otherwise fixed in any form or medium, regardless of the media on which it is
contained and whether or not patentable or copyrightable;
“Inventory” means all inventories of Components and work-in-process produced or
held by Patheon or its Affiliates in connection with the manufacture of the
Products, including, but not limited to, the Active Materials;
“Late Shipment” shall have the meaning ascribed thereto in Section 6.1(d);
“Laws” means all laws, statutes, ordinances, regulations, rules, by-laws,
judgments, decrees or orders of any Authority, including, but not limited to,
the Act and cGMPs;
“Manufacturing Services” means the manufacturing, quality control, quality
assurance and stability testing, packaging and related activities of Patheon, as
contemplated in this Agreement, required to produce Products from Active
Materials and Components;
“Manufacturing Site” means the facility owned and operated by Patheon that is
located at 2110 East Galbraith Road, Cincinnati, Ohio, USA 45237;
“Minimum Run Quantity” means the minimum number of batches, bottles or blisters
of a Product to be produced during the same cycle of manufacturing as set forth
in Schedule C hereto;
“NDA” shall have the meaning ascribed thereto in Section 7.8(d);
“Patheon” shall have the meaning ascribed thereto in the preamble;
“Patheon Manufacturing Responsibilities” means Patheon’s responsibilities and
obligations with respect to the provision of Manufacturing Services as set forth
in Section 2.2;

- 4 -



--------------------------------------------------------------------------------



 



“Process Specifications” means clauses (a), (b), (c) and (d) of the definition
of Specifications;
“Products” means the products listed on Schedule A hereto;
“Product Claims” shall have the meaning ascribed thereto in Section 10.2;
“Product Quality Complaint” is defined as any complaint that questions the
purity, identity, potency or quality of the Product, its packaging, or labeling,
or any complaint that concerns any incident that causes the Product or its
labeling to be mistaken for, or applied to, another article or any
bacteriological contamination, or any significant chemical, physical, or other
change or deterioration in the distributed Product, or any failure of one or
more distributed batches of the Product to meet the Specifications therefor.
“Quality Agreement” means the agreement entered into between the parties hereto
setting out the quality assurance standards to be applicable to the
Manufacturing Services provided by Patheon, attached hereto as Schedule H;
“Recall” shall have the meaning ascribed thereto in Section 6.2(a);
“Receiving Party” shall have the meaning ascribed thereto in Section 11.1;
“Short Shipment” shall have the meaning ascribed thereto in Section 6.1(d);
“Specifications” means the file, for each Product, which is approved by the
Client in accordance with the procedures listed in Schedule B hereto and which
contains documents relating to such Product, including, without limitation:

  (a)   specifications for Active Materials and Components;     (b)  
manufacturing specifications, directions and processes;     (c)   storage
requirements;     (d)   all environmental, health and safety information
relating to the Product including material safety data sheets;     (e)   the
finished Product specifications, packaging specifications and shipping
requirements for each Product, including, but not limited to, any requirements
set forth in the applicable regulatory filings made with the FDA or other
Authority (e.g., the NDA and/or ANDA) and provided by Client to Patheon;

- 5 -



--------------------------------------------------------------------------------



 



all as updated, amended and revised from time to time by the Client in
accordance with the terms of this Agreement;
“Technical Dispute” has the meaning specified in Section 12.2;
“Territory” shall mean (i) [***] and (ii) any additional country(ies) and/or
commonwealths, territories and possessions which the Client may later designate
in its sole discretion in an addendum to this Agreement; provided that the
Client shall bear all incremental costs, including, but not limited to labeling
costs, associated with the manufacture of the Product for such additional
country(ies) and/or commonwealths, territories and possessions in amounts to be
agreed by the parties;
“Third Party Rights” means the Intellectual Property of any third party;
“Year” means a calendar year, except that the first “Year” of this Agreement
shall be deemed to be the period from the Commencement Date up to and including
December 31, 2007;
1.2 Currency. Unless otherwise indicated, all monetary amounts are expressed in
this Agreement in the lawful currency of the United States of America.
1.3 Sections and Headings.
          The division of this Agreement into Articles, Sections, subsections
and Schedules and the insertion of headings are for convenience of reference
only and shall not affect the interpretation of this Agreement. Unless otherwise
indicated, any reference in this Agreement to a Section or Schedule refers to
the specified Section or Schedule to this Agreement. In this Agreement, the
terms “this Agreement”, “hereof”, “herein”, “hereunder” and similar expressions
refer to this Agreement and not to any particular part, Section, Schedule or the
provision hereof.
1.4 Singular Terms.
          Except as otherwise expressly provided herein or unless the context
otherwise requires, all references to the singular shall include the plural and
vice versa.
1.5 Schedules.
          The following Schedules are attached to, incorporated in and form part
of this Agreement:

             
 
  Schedule A   -   Products
 
  Schedule B   -   Procedure for Shipment & Acceptance of Product Specifications

 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 6 -



--------------------------------------------------------------------------------



 



             
 
  Schedule C   -   Minimum Run Quantity, Annual Volume & Fees
 
  Schedule D   -   Stability Testing
 
  Schedule E   -   Active Materials & Active Materials Reimbursement Value
 
  Schedule F   -   Batch Numbering & Expiration Dates
 
  Schedule G   -   Technical Dispute Resolution
 
  Schedule H   -   Quality Agreement
 
  Schedule I   -   Product Bill of Materials

ARTICLE 2.
PATHEON’S MANUFACTURING SERVICES
2.1 Manufacturing Services.
          During the term of this Agreement, Patheon shall manufacture and
supply, in accordance with the provisions of this Agreement, all quantities of
the Products ordered by the Client consistent with Article 5, and shall provide
such Manufacturing Services for the Territory for the fees specified in
Schedules C and D. The Client shall purchase at least (i) [***]% of its
requirement of Products of between [***] tablets per Year; and (ii) [***]% of
its requirement of Products of greater than [***] tablets per Year for sale in
the Territory from Patheon pursuant to the terms of this Agreement; provided,
however, that such purchase requirements shall be prorated for the first Year to
the extent the first Year is less than a complete calendar year. In providing
the Manufacturing Services, the Client and Patheon agree that:
          (a) Conversion of Active Materials and Components. Patheon shall
convert Active Materials and Components into Products.
          (b) Quality Control and Quality Assurance. Patheon shall perform the
quality control and quality assurance testing specified in the Quality
Agreement. Each time Patheon ships Products to the Client, it shall provide the
Client with a Certificate of Analysis that sets out the test results for each
batch of Products, and that certifies that such batch has been evaluated by
Patheon’s Quality Control/Quality Assurance department and that the Products
comply with the Specifications.
          (c) Components. Patheon shall purchase and test all Components (with
the exception of those that are supplied by the Client) at Patheon’s expense and
as specified by the Specifications.
          (d) Active Materials. [***] shall purchase the Active Materials in
sufficient quantities and at such times as may be necessary to provide the
Manufacturing Services by Patheon hereunder. [***] shall bear the risk of loss
of the Active Materials while in transit from the supplier and thereafter until
incorporated into Products and deemed shipped to the Client
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 7 -



--------------------------------------------------------------------------------



 



under Section 5.4. Patheon shall test the Active Materials at [***] expense and
as specified by the Specifications.
          (e) Stability Testing. Patheon shall conduct stability testing on the
Products in accordance with the protocols set out in the Specifications for the
separate fees specified in Schedule D. Patheon shall not make any changes to
these testing protocols without prior written approval from the Client. In the
event that any batch of Products fails stability testing, (i) Patheon shall
investigate and confirm that all analytical methods have been properly applied
and, if applicable, corrected, and (ii) Patheon and the Client shall jointly
determine the proceedings and methods to be undertaken to investigate the causes
of such failure, including which party shall bear the cost of such
investigation, provided that, subject to Section 10.2, Patheon shall be liable
for such costs if the failure is attributable to Patheon’s failure to provide
the Manufacturing Services in accordance with the Specifications or cGMPs.
Patheon will provide any and all data and results relating to the stability
testing upon request by the Client.
          (f) Packaging. Patheon shall package the Products with labels, product
inserts and other packaging as set out in the Specifications. The Client shall
be responsible for the cost of artwork development. In addition, Patheon shall
make arrangements for and implement the imprinting of batch numbers and
expiration dates for each Product shipped. Such batch numbers and expiration
dates shall be affixed on the Products and on the shipping carton of each
Product as outlined in the Specifications and as required by cGMPs. The system
used by Patheon for batch numbering and expiration dates is detailed in
Schedule F hereto. The Client may, in its sole discretion, make changes to
labels, product inserts and other packaging for the Products, which changes
shall be submitted by the Client to all applicable Agencies and other third
parties responsible for the approval of the Products. The Client shall be
responsible for the cost of labeling obsolescence when changes occur. Patheon’s
name shall not appear on the label or anywhere else on the Products unless:
(i) required by any Laws; or (ii) Patheon and the Client expressly consent to
such use of Patheon’s name in writing.
          (g) Storage. Until finished Products are shipped, Patheon shall store
all such Products identifiably distinct from any other raw material and finished
or filled product stocks and shall comply with all storage requirements set
forth in the Specifications and all Applicable Laws, including, but not limited
to, cGMPs. Patheon shall assume responsibility for any loss or damage to such
finished Product while stored by Patheon.
          (h) Facility. Patheon will manufacture, test, perform quality control
and package the Product at the Manufacturing Site. Patheon shall not
manufacture, test, perform quality control or package any Product in any other
facility without first obtaining the Client’s prior written consent.
          (i) Product Rejection for Process Failure. The parties acknowledge
that at the time of execution of this Agreement the Product is in development.
Prior to packaging any bulk
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 8 -



--------------------------------------------------------------------------------



 



finished Product, Patheon shall test each batch of bulk finished Product for
compliance with the finished Product Specifications (excluding packaging-related
specifications). In the event any nonconforming Product is observed in
connection with such testing procedures, Patheon shall promptly suspend the
packaging of the applicable batch, notify Client in writing, and consult with
Client with respect to available alternatives.
          If Patheon manufactures Products in accordance with the Process
Specifications and a batch or portion of a batch does not meet a finished
Product Specification, [***] shall [***] for its [***], any [***], and any
[***].
2.2 Standard of Performance.
          Patheon shall provide the Manufacturing Services in accordance with
the Specifications, cGMPs and Applicable Laws.
ARTICLE 3.
CLIENT’S OBLIGATIONS
3.1 Payment.
          Pursuant to the terms of this Agreement, the Client shall pay Patheon
for the provision of the Manufacturing Services according to the fees specified
in Schedules C and D hereto (such fees being subject to adjustment in accordance
with the terms hereof).
ARTICLE 4.
CONVERSION FEES AND COMPONENT COSTS
4.1 [***] Pricing.
          The fees for the Manufacturing Services (including Component costs)
for the [***] are listed in Schedules C and D and the fees for the Manufacturing
Services ([***]) are intended by the parties to be [***] for the [***] of this
Agreement, subject to the adjustments set forth in Section 4.3.
4.2 Price Adjustments — Subsequent Years’ Pricing.
          The fees for the Manufacturing Services provided pursuant to the terms
of this Agreement for any Year beginning after the [***] Year under this
Agreement shall be determined in accordance with the following:
          (a) Manufacturing and Component Costs. At the [***] and [***] of this
Agreement, Patheon shall be entitled to request an adjustment to the fees
(i) for Manufacturing Services in respect of the Products to reflect inflation,
which adjustment shall not exceed [***],
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 9 -



--------------------------------------------------------------------------------



 




unless the parties otherwise agree in writing; and (ii) for Component costs to
[***] any increase or decrease in such costs; provided, however, that in the
event any proposed increase in the cost of a Component exceeds [***]% of the
cost for that Component upon which the most recent fee quote was based, Patheon
shall use its commercially reasonable efforts to locate an equivalent
alternative lower cost supplier for the applicable Component. Notwithstanding
the foregoing, to the extent costs for Components decrease in the [***] or any
[***] of this Agreement, Patheon shall pass on to the Client [***] of any
decrease in such costs.
          (b) Pricing Basis. The Client acknowledges that the fee for
Manufacturing Services in respect of a Product in any Year is quoted based upon
the Minimum Run Quantity per Product specified in Schedule C and is subject to
change if the specified Minimum Run Quantity is revised. For greater certainty,
if Patheon and the Client agree that the Minimum Run Quantity in respect of a
Product shall be increased or decreased and, as a result of such increase or
decrease, Patheon’s fees for services relating to such Product decrease or
increase on a per unit basis, then if such revised Minimum Run Quantity is not
otherwise contemplated in Schedule C, Patheon shall be entitled to a decrease or
increase in the fee for Manufacturing Services in respect of such Product by an
amount sufficient to pass on to the Client the cost savings or to absorb, but
not exceed, such increased costs, as the case may be. When the volume reaches
the upper tiers contemplated in Schedule C, the Client will need to select which
option Patheon is to follow, i.e. small batch size and two (2) batches per
campaign or one (1) large batch per campaign. Batch sizes will not be varied on
an order by order basis.
4.3 Mid-Year Pricing
          During any Year of this Agreement, Patheon shall be entitled to
request an adjustment to the fees for Component costs (i) to pass on the actual
amount of any increase or decrease in such costs; and (ii) if at any time market
conditions result in Patheon’s cost of Components being materially greater than
normal forecasted increases, then Patheon shall be entitled to request an
adjustment to the fee for Manufacturing Services in respect of any affected
Product to compensate it for such increased Component costs; provided, however,
that in the event any proposed increase in the cost of a Component exceeds
[***]% of the cost for that Component upon which the most recent fee quote was
based, Patheon shall use its commercially reasonable efforts to locate an
equivalent alternative lower cost supplier for the applicable Component. For the
purposes of this Section 4.3, changes materially greater than normal forecasted
increases shall be considered to have occurred if: (i) the cost of a Component
increases by [***]% of the cost for that Component upon which the most recent
fee quote was based; or (ii) the aggregate cost for all Components required to
manufacture a Product increases by [***]% of the total Component costs for such
Product upon which the most recent fee quote was based. To the extent that
Component costs have been previously adjusted pursuant to clause (a) of
Section 4.2 or this Section 4.3 to reflect an increase in the cost of one or
more Components, the adjustments provided for in (i) and (ii) above shall
operate based on the costs
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 10 -



--------------------------------------------------------------------------------



 




attributed to such Component (or Components) at the time the last of such
adjustments were made.
4.4 Fee Adjustment Procedure
          In connection with all fee adjustment requests pursuant to this
Article 4, Patheon shall deliver to the Client by not later than November 1st of
each Year a revised Schedule C in draft form and such budgetary pricing
information or other documentation (including the [***] in the case of any
adjustment request pertaining to fees for Manufacturing Services and, the
adjusted Component costs) reasonably sufficient to demonstrate that a fee
adjustment is justified. Upon delivery of such a request, each of the Client and
Patheon shall forthwith use all reasonable efforts to agree on a revised fee for
the Manufacturing Services in respect of each affected Product and Schedule C
shall be amended accordingly. Such revised fee shall be effective with respect
to any Product delivered after the end of the then current Year.
4.5 Adjustments Due to Technical Changes.
          Amendments to the Specifications or the Quality Agreement requested by
the Client will only be implemented following a technical and cost review by
Patheon and are subject to the Client and Patheon reaching agreement as to
revisions, if any, to the fees specified in Schedules C or D necessitated by any
such amendment. If the Client accepts a proposed fee change, the proposed change
in the Specifications shall be implemented, and the fee change shall become
effective only with respect to those orders of Products that are manufactured in
accordance with the revised Specifications. In addition, the Client agrees to
purchase, at Patheon’s cost therefor (including all costs incurred by Patheon in
connection with the purchase and handling of such Inventory), all Inventory
utilized under the “old” Specifications and purchased or maintained by Patheon
in order to fill Firm Orders or in accordance with Section 5.2, to the extent
that such Inventory can no longer be utilized under the revised Specifications.
Open purchase orders for Components no longer required under any revised
Specifications that were placed by Patheon with suppliers in order to fill Firm
Orders or in accordance with Section 5.2 shall be cancelled where possible, and
where such orders are not subject to cancellation without penalty, shall be
assigned to and satisfied by the Client.
4.6 Multi-Country Packaging Requirements.
          If and when the Client decides that it wishes to have Patheon
manufacture the Product for countries in the Territory in addition to [***],
then the Client shall inform Patheon of the packaging requirements for each new
country and Patheon shall prepare a quotation for consideration by the Client of
the additional Component costs, if any, and the change over fees for the Product
destined for such new country. The agreed additional packaging requirements and
related packaging costs and change over fees shall be set out in a written
amendment to this Agreement.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 11 -



--------------------------------------------------------------------------------



 



ARTICLE 5.
ORDERS, SHIPMENT, INVOICING, PAYMENT
5.1 Orders and Forecasts.
          (a) Rolling Forecasts. Concurrent with the execution of this
Agreement, the Client shall provide Patheon with a written non-binding 12 month
forecast of the volume of each Product that the Client then anticipates will be
required to be produced and delivered to the Client during each month of the
12 month period thereafter. Such forecast will be updated by the Client monthly
on or before the 10th day of the month on a rolling 12 month basis and updated
promptly after such time as the Client determines that the volumes contemplated
in the most recent of such forecasts has changed by more than [***]%. The most
recent 12 month forecast shall supersede all previous forecasts.
          (b) Firm Orders. On or before the 20th day of each calendar month, the
Client shall issue firm written orders (“Firm Orders”) for the Products to be
produced and delivered to the Client on a date not less than 90 days from the
first day of the calendar month immediately following the date that the Firm
Order is submitted. Such Firm Orders submitted to Patheon shall specify the
Client’s purchase order number, quantities by Product type, monthly delivery
schedule and any other elements necessary to ensure the timely production and
shipment of the Products. The quantities of Products ordered in such Firm Orders
shall be firm and binding on the Client and shall not be subject to reduction by
the Client. Firm Orders submitted by the Client pursuant to this Section 5.1
must be accepted by Patheon and shall be automatically firm and binding on
Patheon if they are not more than [***]% of the amount most recently forecast
for the delivery period specified in the Firm Order. Patheon will use
commercially reasonable efforts to manufacture Product in excess of [***]% of
the amount most recently forecast for the delivery period specified in the Firm
Order. Firm Orders not rejected by Patheon within three Business Days of receipt
by Patheon shall be deemed to have been accepted by Patheon.
          (c) Three Year Forecast. On or before the 1st day of November of each
Year commencing not later than six months prior to the anticipated Commencement
Date (as estimated in the Client’s reasonable judgment based on clinical
development timelines and regulatory activities), the Client shall provide
Patheon with a written non-binding three-year forecast (broken down by quarters
for the second and third years of the forecast) of the volume of each Product
the Client then anticipates will be required to be produced and delivered to the
Client during the three-year period, and updated on or before the 1st day of May
in each Year.
5.2 Reliance by Patheon.
     The Client understands and acknowledges that Patheon will rely on the first
[***] months contemplated in the most recent forecast provided by the Client
pursuant to Section 5.1(a) and the Firm Orders submitted pursuant to
Section 5.1(b) in ordering the Components
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 12 -



--------------------------------------------------------------------------------



 



required to meet such Firm Orders. In addition, the Client understands that to
ensure an orderly supply of such Components, it may be desirable for Patheon to
purchase such Components in sufficient volumes to meet the production
requirements for Products during part or all of the forecasted periods referred
to in Section 5.1(a) or to meet the production requirements of any longer period
agreed to by Patheon and the Client. Accordingly, the Client authorizes Patheon
to purchase Components in order to satisfy the production requirements for
Products for the first [***] months contemplated in the most recent forecast
provided by the Client pursuant to Section 5.1(a) and agrees that Patheon may
make such other purchases of Components to meet production requirements during
such longer periods as may be agreed to in writing from time to time by the
Client at the request of Patheon or the Client. The Client shall provide Patheon
with its written authorization to order Components in respect of any launch
quantities of Product requested by the Client, which upon acceptance by Patheon
shall constitute a Firm Order. If Components ordered by Patheon pursuant to Firm
Orders or in order to satisfy the production requirements for Products for the
first [***] months contemplated in the most recent forecast provided by the
Client pursuant to Section 5.1(a) are not included in finished Products
purchased by the Client within [***] months after the forecasted month in
respect of which such purchases have been made (or such longer period as the
parties may agree), then Patheon shall promptly notify Client and the Client
shall pay to Patheon [***]; provided, however, that (i) the Client shall have
the option but not the obligation to take title to and possession of all or any
portion of such Components by written notice to Patheon, in which case Patheon
shall cooperate with the Client in the surrender, delivery and transfer of such
Components as promptly as is commercially reasonable, with any shipping and
related expenses to be borne by the Client, or (ii) in the event such Components
are incorporated into Products subsequently purchased by the Client or into
third party products manufactured by Patheon and subsequently purchased by a
third party, the Client will receive credit for any costs of such Components
previously paid to Patheon by the Client. Patheon shall not be obligated to
provide information regarding any Component which is subject to confidentiality
obligations between Patheon and its supplier.
5.3 Minimum Orders.
          The Client may only order Products in multiples of the Minimum Run
Quantities set out in Schedule C.
5.4 Shipments.
          Shipments of Products shall be made FCA the Manufacturing Site unless
otherwise mutually agreed in writing and Patheon shall make every reasonable
effort to ship finished goods within [***] months of the start of manufacture of
the Products unless otherwise agreed upon in writing by both parties. Failure to
ship within [***] months is not a cause for refusal of Product. Notwithstanding
the foregoing, if FDA approves the Products for [***] months of shelf life, the
Products must carry at least [***] months of shelf life when shipped.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 13 -



--------------------------------------------------------------------------------



 



Risk of loss or of damage to Products shall remain with Patheon until Products
are loaded onto the carrier’s vehicle by Patheon for shipment at the shipping
point at which time risk of loss or damage shall transfer to the Client. Patheon
shall, in accordance with the Client’s instructions and as agent for the Client,
(i) arrange for shipping, including preparing and executing a packing list, so
that the Product will be delivered to the delivery address on the delivery date
set forth in the applicable Firm Order, with such shipping to be paid by the
Client and (ii) at the Client’s risk and expense, obtain any export license or
other official authorization necessary to export the Products, including all
customs formalities. The Client shall arrange for insurance and shall select the
freight carrier used by Patheon to ship Products and may monitor Patheon’s
shipping and freight practices as they pertain to this Agreement. Patheon shall
notify Client in writing at the time of shipment as to the quantity of Product
shipped, the anticipated delivery date and confirmation of the carrier. If any
order is delayed and is not likely to be delivered to the carrier on time,
Patheon shall immediately notify Client and Client may reasonably direct Patheon
to ship such order by expedited means of transportation as designated by Client,
at [***] expense. If the delay of any order results in substantial back orders
to the Client and Patheon caused the delay, [***] shall pay the reasonable
additional cost for the expedited transport. In all cases, Products shall be
transported in accordance with the Specifications and Applicable Laws,
including, but not limited to, cGMPs.
5.5 Invoices and Payment.
          (a) Invoices. Invoices for Products that are shipped to Client shall
be sent by fax or email to such fax number or email address as may be provided
by the Client in writing from time to time, but not earlier than the date of
shipment of the corresponding Products. Patheon shall also submit to the Client,
with each shipment of Products, a duplicate copy of the invoice covering such
shipment. Patheon shall also provide the Client with an invoice covering any
Inventory or Components which are to be purchased by Patheon pursuant to
Section 5.2 hereof. Each such invoice shall, to the extent applicable, identify
the Client purchase order number, Product numbers, names and quantities, unit
price, freight charges and the total amount to be remitted by the Client.
          (b) Payment. The Client shall pay undisputed amounts of all invoices
within [***] days of the date of postmark or confirmed facsimile or email
transmission of the invoice.
          (c) Disputed Amounts. In the event that the Client disputes any
amounts under any invoice for Products, such dispute shall be resolved in
accordance with Section 6.1 (with respect to non-conformance of Products) or
otherwise under Article 12. Pending resolution of such dispute, the Client shall
be obligated to pay any amounts under such invoice that are not in dispute. Upon
resolution of any such dispute in favor of Patheon, the Client shall pay all
remaining amounts owing under such invoice within the later of (i) [***]
Business days after such resolution or (ii) [***] days after the date of such
invoice.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 14 -



--------------------------------------------------------------------------------



 



ARTICLE 6.
PRODUCT CLAIMS; RECALLS; ADVERSE EVENTS
6.1 Product Claims.
          (a) Product Claims. The Client has the right to reject and return, at
the expense of Patheon, all or any portion of any shipment of Products that
deviates from the Specifications or cGMPs, without invalidating any remainder of
such shipment. The Client or its designated agent shall inspect the Products
manufactured by Patheon upon receipt of such Products and related Certificate(s)
of Analysis and shall give Patheon written notice (a “Deficiency Notice”) of all
claims for Products that deviate from the Specifications or cGMPs within 30 days
after the Client’s receipt of such Products and related Certificate(s) of
Analysis (or, in the case of any defects not reasonably susceptible to discovery
upon receipt of the Product, within 30 days after discovery thereof by the
Client, but in no event after the expiration date of the Product). Should the
Client fail to provide Patheon with the Deficiency Notice within the applicable
30-day period, then the delivery shall be deemed to have been accepted by the
Client on the 30th day after delivery or discovery, as applicable. Except as set
out in Section 6.2, Patheon shall have no liability for any deviations for which
Client has failed to provide notice within the applicable 30-day period.
          (b) Determination of Deficiency. Upon receipt of a Deficiency Notice,
Patheon shall have 10 days to advise the Client by notice in writing that it
disagrees with the contents of such Deficiency Notice. If the Client and Patheon
fail to agree within 10 days after Patheon’s notice to the Client as to whether
any Products identified in the Deficiency Notice deviate from the Specifications
or cGMPs, then the parties shall mutually select an independent laboratory
within five days from the parties’ failure to agree, which independent
laboratory shall evaluate if the Products deviate from the Specifications or
cGMPs. The parties shall cause the independent laboratory to conduct its
evaluation as promptly as practicable, and in any event within 30 days from the
date of selection of the laboratory. Such evaluation shall be binding on the
parties, and if such evaluation certifies that any Products deviate from the
Specifications or cGMPs, the Client may reject those Products in the manner
contemplated in this Section 6.1. If such evaluation does not so certify in
respect of any such Products, then the Client shall be deemed to have accepted
delivery of such Products on the date the evaluation is delivered by the
independent laboratory to the parties. The expenses of such testing shall be
borne by Patheon if the non-conformity with the Specifications or cGMPs is
confirmed by the independent laboratory, and otherwise by the Client.
          (c) Patheon Responsibility. In the event the Client rejects Products
in accordance with this Section 6.1 and the deviation is determined to arise
from Patheon’s failure to provide the Manufacturing Services in accordance with
the Specifications or cGMPs, Patheon will, at the Client’s election, either:
(i) credit the Client’s account for Patheon’s invoice price to

- 15 -



--------------------------------------------------------------------------------



 




the Client for such defective Products or (ii) use its commercially reasonable
efforts to replace such Products with conforming Products within [***] days’ of
the Client’s rejection of the non-conforming Products; provided, however, that
Patheon shall [***]. If the Client shall have previously paid for such defective
Products, Patheon shall, at the Client’s election, either: (i) refund the
invoice price for such defective Products within [***] days’ of the Client’s
rejection of the non-conforming Products; (ii) offset such amount against other
amounts due to Patheon hereunder; or (iii) use its commercially reasonable
efforts to replace such Products with conforming Products within [***] days’ of
the Client’s rejection of the non-conforming Products without the Client being
liable for payment therefor under Section 3.1. In connection with the production
of any replacement Products under this Section 6.1(c), Patheon’s cost for the
procurement of any additional [***] required for the manufacture of such
replacement Products shall be limited to the [***]. Nothing in this Section 6.1
shall be construed to limit the rights and remedies available to the Client at
law or in equity.
          (d) Shortages. Claims for shortages in the amount of Products shipped
by Patheon shall be dealt with as may reasonably be agreed to by the parties. If
a shipment of Products, however, contains less than [***] % of the minimum yield
performance (as defined in the final Specifications and mutually agreed to by
the parties) of the quantity specified in the corresponding Firm Order (the
“Shortage Amount”), the Client shall notify Patheon promptly upon such discovery
and, in any event, not later than 10 days after receipt of the shipment. Upon
receipt of Client’s written request, Patheon shall use commercially reasonable
efforts, subject to the availability of Active Materials and Components, to
manufacture and ship the Shortage Amount within [***] days provided, however,
that Patheon shall [***]. In the event that the Shortage Amount is less than a
validated batch size as set forth in Schedule C, then Patheon shall manufacture
the next highest validated batch size of the Product (“Shortage Batch”) and
package the Shortage Batch, including the Shortage Amount, in accord with the
Client’s written instructions. Nothing in this Section 6.1 shall be construed to
limit the rights and remedies available to the Client at law or in equity.
6.2 Product Recalls and Returns.
          (a) Records and Notice. Patheon and the Client shall each maintain
such records as may be necessary to permit a Recall of any Products delivered to
the Client or customers of the Client. Each party shall promptly notify the
other by telephone (to be confirmed in writing) of any information which might
affect the marketability, safety or effectiveness of the Products and/or which
might result in the Recall or seizure of the Products. Upon receiving any such
notice or upon any such discovery, each party shall cease and desist from
further shipments of such Products in its possession or control until a decision
has been made whether a Recall or some other corrective action is necessary. The
decision to initiate a Recall or to take some other corrective action, if any,
shall be made and implemented by the Client. “Recall” shall mean any action
(i) by the Client to recover title to or possession of
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 16 -



--------------------------------------------------------------------------------



 




quantities of the Products sold or shipped to third parties (including, without
limitation, the voluntary withdrawal of Products from the market); or (ii) by
any regulatory authorities to detain or destroy any of the Products. Recall
shall also include any action by either party to refrain from selling or
shipping quantities of the Products to third parties which would have been
subject to a Recall if sold or shipped.
          (b) Recalls. In the event (i) any Authority issues a directive, order
or, following the issuance of a safety warning or alert with respect to a
Product, a written request that any Product be Recalled, (ii) a court of
competent jurisdiction orders such a Recall, or (iii) the Client determines that
any Product should be Recalled or that a “dear doctor” letter is required
relating the restrictions on the use of any Product, Patheon will co-operate as
reasonably requested by the Client, having regard to all Applicable Laws.
          (c) Product Returns. The Client shall have the responsibility for
handling customer returns of the Products. Patheon shall provide the Client with
such assistance as the Client may reasonably request to handle such returns.
          (d) Patheon’s Responsibility. To the extent that a Recall or return
results from, or arises out of, a failure by Patheon to provide the
Manufacturing Services in accordance with the Specifications or cGMPs, Patheon
shall be responsible for the documented out-of-pocket expenses of such Recall or
return and shall promptly, at the Client’s election, either: (i) refund the
invoice price for such Recalled or returned Products; (ii) offset such amount
against other amounts due to Patheon hereunder; or (iii) use its commercially
reasonable efforts to replace such Recalled or returned Products with conforming
Products within [***] days’ of the Client’s election under this clause
(d) without the Client being liable for payment therefor under Section 3.1;
provided, however, that Patheon shall [***]. In all other circumstances,
Recalls, returns or other corrective actions shall be made at the Client’s
direction and cost and expense. In connection with the production of any
replacement Products under this clause (d), Patheon’s cost for the procurement
of any additional [***] required for the manufacture of such replacement
Products shall be limited to the [***].
6.3 Disposition of Defective or Recalled Products.
          The Client shall not dispose of any damaged, defective, returned or
Recalled Products in relation to which it intends to assert a claim against
Patheon unless it has given Patheon 60 days’ notice of its intention to do so,
and Patheon has not, in turn, instructed the Client to return such Products to
Patheon. Patheon shall bear the cost of shipping, storage and disposition with
respect to any damaged, defective, returned or Recalled Products in relation to
which it bears responsibility under Section 6.1 or 6.2 hereof, and shall
promptly reimburse Client for any such costs which may be incurred directly by
the Client. In all other circumstances, the Client shall bear the cost of
disposition with respect to any damaged, defective, returned or
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 17 -



--------------------------------------------------------------------------------



 




Recalled Products. Notwithstanding the foregoing, the Client shall have the
right at all times to retain a reasonable sample of such Products for its own
archival purposes.
6.4 Customer Questions and Complaints.
          The Client shall have the sole responsibility for responding to
Product Quality Complaints, subject to Patheon’s obligation of cooperation and
expense reimbursement set forth below. Product Quality Complaints received by
Patheon from the Client’s customers shall be referred to the Client within two
Business Days from the receipt thereof by Patheon.
6.5 Adverse Event Reporting.
          Patheon shall notify the Client promptly and not later than 24 hours
after it becomes aware of any Adverse Experience associated with the use of the
Products, whether or not determined to be attributable to the Products, and
whether or not deemed to be serious or non-serious. Such information shall be
sent to the Client as set forth in the Quality Agreement.
          If the cause of any Adverse Experience results from a failure by
Patheon to provide the Manufacturing Services in accordance with the
Specifications or cGMPs, Patheon shall bear all costs incurred in respect of
this Section 6.5. In all other circumstances, such costs shall be borne by the
Client.
ARTICLE 7.
CO-OPERATION
7.1 Quarterly Review.
          Each party shall forthwith upon execution of this Agreement appoint
one of its employees to be a relationship manager responsible for liaison
between the parties. The relationship managers shall meet not less than
quarterly to review the current status of the business relationship and manage
any issues that have arisen.
7.2 Communication with Governmental Agencies.
          The Client shall be primarily responsible for communicating with any
Authority regarding such Products, including, but not limited to, the FDA and
any other Authority responsible for granting regulatory approval for the
Products; provided, however, that if in the opinion of Patheon’s counsel,
Patheon must communicate with an Authority to comply with the terms of this
Agreement or the requirements of any Applicable Laws, it may do so. Unless, in
the reasonable opinion of its counsel, there is a legal prohibition against
doing so, each party shall permit the other party to accompany and take part in
any communications with any Authority, and to receive copies of all such
communications from any Authority.

- 18 -



--------------------------------------------------------------------------------



 



7.3 Records and Accounting by Patheon.
          Patheon shall keep records of the manufacture, testing and shipping of
the Products, Active Materials and Components and retain samples of such
Products, Active Materials and Components as are necessary to comply with all
Applicable Laws, including, but not limited to, cGMPs and other manufacturing
regulatory requirements applicable to Patheon, the Manufacturing Site, the
Products, the Active Materials and/or the Components, as well as to assist with
resolving Product complaints and other similar investigations. Copies of such
records and samples shall be retained for a period of one year following the
date of Product expiry, or longer if required by Applicable Laws after which
Patheon may destroy such records or samples; provided that Patheon has first
given the Client 60 days notice of its intention to do so and the Client has
not, in turn, instructed Patheon to ship such records or samples to the Client
at the Client’s expense.
7.4 Client’s Inspection of Reports and Records.
          The Client may inspect Patheon reports and records relating to this
Agreement during normal business hours and with reasonable advance notice,
provided a Patheon representative is present during any such inspection.
7.5 Client’s Access to Manufacturing Site.
          Patheon shall provide the Client with reasonable access at mutually
agreeable times to its Manufacturing Site or any other facilities in which the
Products are manufactured, stored, handled or shipped in order to permit the
Client’s verification of Patheon’s compliance with the Patheon Manufacturing
Responsibilities and with all Applicable Laws. For greater certainty, the right
of access provided in this Section 7.5 shall not include a right to access or
inspect Patheon’s financial records.
7.6 Government Inspection.
          Patheon shall make its internal practices, books and records relating
to the manufacture of the Products available and allow access to all facilities
used for manufacturing the Products to the FDA and any other Authority having
jurisdiction over the manufacture of the Products for the purposes of
determining Patheon’s compliance with Applicable Laws, including, but not
limited to, cGMPs. Patheon shall advise the Client by telephone and facsimile
within one Business Day of any proposed or announced visit, audit or inspection,
and as soon as possible (but in any case within two Business Days) after any
unannounced visit, audit or inspection, by the FDA or any other Authority
relating to the Products. Patheon shall provide the Client with a reasonable
description in writing of each such visit or inspection promptly (but in no
event later than five calendar days) thereafter, and with copies of any
Authority-issued inspection observation reports (including, without limitation,
FDA Form 483s and equivalent

- 19 -



--------------------------------------------------------------------------------



 




forms from other regulatory bodies) and Authority correspondence, purged only of
confidential information that is unrelated to the Products. Patheon and the
Client will cooperate in resolving any concerns with any Authority, and the
Client may review Patheon’s responses to any such reports and communications,
and Patheon shall in its reasonable discretion incorporate into such responses
any comments received from the Client. Patheon will also inform the Client of
any action taken by any Authority against Patheon or any of its officers or
employees which may be reasonably expected to adversely affect the Products or
Patheon’s ability to supply the Products hereunder within two Business Days
after the action is taken.
7.7 Reports.
          Patheon will supply on an annual basis all Product data in its
control, including release test results, complaint test results and all
investigations (in manufacturing, testing and storage), that the Client
reasonably requires in order to complete any filing under any applicable
regulatory regime, including any Annual Report that the Client is required to
file with the FDA. At the Client’s request Patheon shall provide a copy of the
Annual Product Review Report to the Client [***]. Any additional report
requested by Client beyond the scope of cGMPs and customary FDA requirements
shall [***].
7.8 Validation and FDA Filings
          (a) Validation. Patheon will validate all applicable processes,
methods, equipment, utilities, facilities and computers used in the manufacture,
packaging, storage, testing and release of Products in conformance with all
Applicable Laws, including, but not limited to, cGMPs. Upon request, Patheon
shall provide to Client a copy of the results of Product specific validation
when such results are available.
          (b) FDA Filings. The Client shall have the sole responsibility for
filing all documents with the FDA and taking any other actions that may be
required for the receipt of FDA Approval for the commercial manufacture of all
of the Products. Patheon shall assist the Client, to the extent consistent with
Patheon’s obligations under this Agreement, including, but not limited to, the
obligations under clause (a) of this Section 7.8 above, to obtain FDA Approval
for the commercial manufacture of all Products as quickly as reasonably
possible. Copies of all relevant CMC (as hereinafter defined) submissions and
any related FDA correspondence are to be provided to Patheon by the Client.
          (c) Verification of Data. At least 14 days prior to filing any
documents with the FDA that incorporate data generated by Patheon, the Client
shall provide Patheon with a copy of the documents incorporating such data so as
to give Patheon the opportunity to verify the accuracy and regulatory validity
of such documents as they relate to the Patheon generated data.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 20 -



--------------------------------------------------------------------------------



 



          (d) Verification of CMC. At least 14 days prior to filing with the FDA
the Chemistry and Manufacturing Controls (“CMC”) of the New Drug Application
(“NDA”) or the Abbreviated New Drug Application (“ANDA”) filing, as the case may
be, the Client shall provide Patheon with a copy of the CMC portion as well as
any supporting documents which have been relied upon to prepare the CMC portion
so as to permit Patheon to verify that the CMC portion accurately describes the
work that Patheon has performed and the manufacturing processes that Patheon
will perform pursuant to this Agreement. Notwithstanding the foregoing, the
Client may omit from the materials provided to Patheon any CMC portion and
supporting documents which have been previously provided by Patheon to the
Client and which have not been modified or edited by the Client.
          (e) Pre-Approval Inspection. If Client does not provide Patheon with
the documentation requested under paragraphs (c) and (d) above within the time
stipulated in these paragraphs and if Patheon reasonably believes that Patheon’s
standing with the FDA may be jeopardized, [***].
          (f) Comments. Within 10 days of Patheon’s receipt from the Client of
any documents under paragraphs (c) and (d) above, Patheon shall provide any
comments it may have on such documents in writing to the Client, including any
alleged inaccuracies or deficiencies, and representatives of the parties shall
cooperate in good faith with one another over the following four-day period to
address the comments and revise the materials accordingly.
          (g) Deficiencies. In the event the representatives of the parties fail
to agree upon the resolution of any alleged inaccuracies or deficiencies within
such four-day period, the program directors or equivalent executives of each of
Patheon and the Client shall meet as promptly as possible to discuss and attempt
to resolve the dispute. If the program directors or equivalent executive are
unable to resolve the dispute (or otherwise fail to meet) within the following
10-day period, then the parties will submit the dispute to an independent
scientific mediator mutually selected by the parties. None of such mediator
candidates may have been previously employed or otherwise received compensation
from either the Client or Patheon except pursuant to any earlier dispute between
Client and Patheon. The selected mediator shall hold any proceedings deemed
necessary and make his or her findings within 30 days of his or her selection.
The findings of the mediator shall be conclusive and binding upon the parties
for purposes of any subsequent submissions to the Regulatory Authority and the
parties shall thereafter cooperate with one another in connection with any
pre-approval inspection by the FDA that may follow. All out-of-pocket costs
relating to the dispute resolution process, including the mediator’s fees and
expenses, shall be borne solely by the unsuccessful party or as otherwise
determined by the mediator.
          (h) Client Responsibility. For clarity, the parties agree that in
reviewing the documents referred to in paragraphs (c) and (d) above, Patheon’s
role will be limited to verifying
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 21 -



--------------------------------------------------------------------------------



 




the accuracy of the description and documentation of the work undertaken or to
be undertaken by Patheon. As such, Patheon shall not assume any responsibility
for the accuracy of the NDA or the ANDA, as the case may be. The sole
responsibility of the preparation and filing of the NDA shall be borne by the
Client.
ARTICLE 8.
TERM AND TERMINATION
8.1 Initial Term.
          This Agreement shall become effective as of the date of execution
hereof by both parties and shall continue until the date that is five Years from
the Commencement Date (the “Initial Term”), unless terminated earlier by one of
the parties in accordance herewith. This Agreement shall automatically continue
after the Initial Term for successive terms of 12 months each unless either
party gives written notice to the other party of its intention to terminate this
Agreement at least 18 months prior to the end of the then current term.
8.2 Termination for Cause.
          (a) Either party at its sole option may terminate this Agreement upon
written notice in circumstances where the other party has failed to remedy a
material breach of any of its representations, warranties or other obligations
under this Agreement within 60 days following receipt of a written notice of
said breach that expressly states that it is a notice under this Section 8.2(a).
          (b) Either party at its sole option may immediately terminate this
Agreement upon written notice, but without prior advance notice, to the other
party in the event that: (i) the other party is declared insolvent or bankrupt
by a court of competent jurisdiction; (ii) a voluntary petition of bankruptcy is
filed in any court of competent jurisdiction by such other party; or (iii) this
Agreement is assigned by such other party for the benefit of creditors.
          (c) The Client may terminate this Agreement as to any Product upon
30 days’ prior written notice in the event that any Authority takes any action,
or raises any objection, that prevents the Client from importing, exporting,
purchasing or selling such Product.
8.3 Product Partnering.
          The Client may, at its sole option, terminate this Agreement upon
12 months’ prior written notice to Patheon in connection with the Client’s
partnering, collaboration, licensing, sublicensing, co-promotion, sale or
divestiture of rights to any Product; provided, however, that no such
termination shall be effective prior to the 36th month anniversary of the
Commencement Date of this Agreement.

- 22 -



--------------------------------------------------------------------------------



 



8.4 Product Discontinuation.
          The Client shall provide at least [***] months’ advance notice if it
intends to no longer order a Product due to that Product’s discontinuance in the
market.
8.5 Obligations on Termination.
          If this Agreement expires or is terminated in whole or in part for any
reason, then (in addition to any other remedies either party may have in the
event of default by the other party):
          (a) Patheon shall cease the manufacture of Products and shall
terminate any unfilled orders with third parties that Patheon may have
previously submitted with respect to Active Materials and Components to the
extent such orders may be terminated or revoked;
          (b) the Client shall take delivery of and pay for all undelivered
Products that are manufactured and/or packaged pursuant to a Firm Order, at the
price in effect at the time the Firm Order was placed; provided that no such
payment shall be due from the Client if this Agreement is terminated by Client
pursuant to Section 8.2(a), including, but not limited to, termination for
Patheon’s failure to provide Manufacturing Services in respect of such
undelivered Products in accordance with the Specifications and cGMPs;
          (c) the Client shall purchase, at Patheon’s [***] costs ([***] in
connection with the purchase and handling of such Inventory), the Inventory
applicable to the Products which was purchased, produced or maintained by
Patheon in contemplation of filling Firm Orders or in accordance with
Section 5.2 prior to notice of termination being given; provided that no such
payment shall be due from the Client if this Agreement is terminated by Client
pursuant to Section 8.2(a), including, but not limited to, termination for
Patheon’s failure to provide Manufacturing Services in accordance with the
Specifications and cGMPs;
          (d) the Client shall satisfy the purchase price payable pursuant to
Patheon’s orders with suppliers of Components, provided such orders were made by
Patheon in reliance on Firm Orders or in accordance with Section 5.2; provided
that no such payment shall be due from the Client if this Agreement is
terminated by Client pursuant to Section 8.2(a), including, but not limited to,
termination for Patheon’s failure to provide Manufacturing Services in
accordance with the Specifications and cGMPs;
          (e) if this Agreement is terminated by Client pursuant to
Section 8.2(a), including, but not limited to, termination for Patheon’s failure
to provide Manufacturing Services in accordance with the Specifications and
cGMPs, the Client shall have the option but not the obligation to take title to,
possession of, all of any (i) undelivered Products and (ii) Inventory,
including, but not limited to Active Materials and/or Components, in each case
only after the
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 23 -



--------------------------------------------------------------------------------



 




Client has made any payment(s) which may be required under this Section 8.5
above, and Patheon shall cooperate with the Client in the surrender, delivery
and transfer of such items as promptly as is commercially reasonable, with any
shipping and related expenses to be borne by [***];
          (f) if this Agreement is terminated for any reason other than pursuant
to Section 8.2(a), the Client shall have the obligation to take title to,
possession of, all of any (i) undelivered Products and (ii) Inventory,
including, but not limited to Active Materials and/or Components, in each case
only after the Client has made any payment(s) which may be required under this
Section 8.5 above, and Patheon shall cooperate with the Client in the surrender,
delivery and transfer of such items as promptly as is commercially reasonable,
with any shipping and related expenses to be borne by [***];
          (g) upon the request of the Client, and at the Client’s expense,
Patheon shall provide such assistance as is reasonably necessary to assist the
Client in transferring the manufacture of the Product to another facility;
provided, however, no competitor of Patheon shall be permitted to have access to
the Manufacturing Site; and
          (h) upon the request of the Client, Patheon shall cooperate in the
technology transfer of the manufacture of the Products to a third-party
supplier/manufacturer selected by the Client in its sole discretion. In
furtherance of the technology transfer, Patheon shall make its employees and
other internal resources reasonably available to the Client and the designated
third-party supplier/manufacturer and provide copies of all technology,
documents, data and other information constituting manufacturing know-how or
otherwise necessary for regulatory qualification of the successor manufacturing
process. Any such third-party supplier/ manufacturer that the Client may
designate to manufacture the Products shall be required to sign a customary and
appropriate confidentiality agreement with Patheon with respect to the
nondisclosure and use of any such manufacturing know-how or other confidential
information transferred. With respect to all documents, data and other
information provided in connection with the technology transfer, (i) Patheon
shall be responsible for the cost of providing a single copy only; and (ii) in
addition to paper and other tangible copies, Patheon shall, upon the Client’s
request, also provide to the Client and/or the third-party supplier/manufacturer
electronic copies of such documents, data and other information, provided, that,
Patheon or its affiliates have electronic copies thereof, and provided, further,
that Patheon shall have no obligation to reformat or otherwise alter or modify
any such electronic materials. Notwithstanding the foregoing, no competitor of
Patheon shall be permitted to have access to the Manufacturing Site without
Patheon’s written consent. In order to facilitate the technology transfer
contemplated hereby, Patheon shall provide to the Client the services of at
least the equivalent of [***] full-time equivalent (“FTE”) [***]. In addition to
the foregoing FTE, the Client shall reimburse Patheon for its costs associated
with the transfer of technology contemplated by this subsection (h) unless the
transfer is in connection with the termination of this Agreement by the Client
pursuant to
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 24 -



--------------------------------------------------------------------------------



 




Section 8.2(a), including, but not limited to, termination for Patheon’s failure
to provide Manufacturing Services in accordance with the Specifications and
cGMPs.
Any termination or expiration of this Agreement shall not affect any outstanding
obligations or payments due hereunder prior to such termination or expiration,
nor shall it prejudice any other remedies that the parties may have under this
Agreement. For greater certainty, termination of this Agreement for any reason
shall not affect the obligations and responsibilities of the parties pursuant to
Sections 6.2, 6.3, 6.4, 6.5, 7.2, 7.3, 7.4, 7.6, 7.7, 8.5, Articles 10, 11 and
12 and Sections 13.1, 13.2, 13.3, 13.4, 13.5, 13.6, 13.7, 13.11 and 13.16, all
of which survive any termination.
ARTICLE 9.
REPRESENTATIONS, WARRANTIES AND COVENANTS
9.1 Each Party.
          Each party covenants, represents and warrants that:
          (a) it has the full right and authority to enter into this Agreement,
and that it is not aware of any impediment that would inhibit its ability to
perform its obligations hereunder;
          (b) this Agreement has been duly executed and delivered by, and is a
legal and valid obligation binding upon such party, subject to the effects of
bankruptcy, insolvency, or other laws of general application affecting the
enforcement of creditor rights and judicial principles affecting the
availability of specific performance and general principles of equity, whether
enforceability is considered a proceeding at law or equity; and
          (c) the entry into, the execution and delivery of, and the carrying
out and other performance of its obligations under this Agreement by such party
(i) does not conflict with, or contravene or constitute any default under, any
agreement, instrument or understanding, oral or written, to which it is a party,
including, but not limited to, its certificate of incorporation or by-laws, and
(b) does not violate Applicable Laws or any judgment, injunction, order or
decree of any Authority having jurisdiction over it.
9.2 Client Warranties.
          The Client covenants, represents and warrants that:
          (a) the Specifications for each of the Products are its or its
Affiliate’s property and that the Client may lawfully disclose the
Specifications to Patheon;

- 25 -



--------------------------------------------------------------------------------



 



          (b) any Intellectual Property included in the Specifications or
otherwise provided to Patheon by the Client to be utilized by Patheon and in
connection with the provision of the Manufacturing Services, other than Patheon
Intellectual Property, (i) is the Client’s or its Affiliate’s unencumbered
property, (ii) may be lawfully used as directed by the Client, and (iii) such
use does not infringe and will not infringe any Third Party Rights;
          (c) to the knowledge of the Client, the provision of the Manufacturing
Services by Patheon in respect of any Product pursuant to this Agreement or use
or other disposition of any Product by Patheon as may be required to perform its
obligations under this Agreement does not and will not infringe any Third Party
Rights;
          (d) the Client is not aware of any pending or threatened claims
against the Client, the subject of which is the infringement of Third Party
Rights related to any of the Specifications, or any of the Active Materials and
the Components, or the sale, use or other disposition of any Product made in
accordance with the Specifications;
          (e) following approval by the applicable Authority, the Specifications
for all Products will conform to all Applicable Laws, including, without
limitation, cGMPs; and
          (f) the Products, if labeled and manufactured in accordance with the
Specifications and in compliance with Applicable Laws, including, without
limitation cGMPs, (i) may be lawfully sold and distributed in every jurisdiction
in which the Client markets such Products, (ii) will be fit for the purpose
intended, and (iii) will be safe for human consumption.
9.3 Patheon Warranties.
          Patheon covenants, represents and warrants that:
          (a) it shall perform the Manufacturing Services in accordance with the
Specifications and cGMPs;
          (b) it has and will maintain throughout the term of this Agreement,
the expertise, with respect to personnel and equipment, to fulfill the
obligations established hereunder, and has obtained all requisite material
licenses, authorizations and approvals required by all Authorities to
manufacture the Products;
          (c) the Manufacturing Site, all other facilities, all equipment and
all personnel to be employed by Patheon in rendering the Manufacturing Services
are currently, and will be at the time each batch of Products is produced,
qualified in accordance with all Applicable Laws, including, but not limited to,
cGMPs;

- 26 -



--------------------------------------------------------------------------------



 



          (d) there are no pending or uncorrected citations or adverse
conditions noted in any inspection of the Manufacturing Site or any other
facilities to be employed by Patheon in rendering the Manufacturing Services
which would cause the Products to be misbranded or adulterated within the
meaning of the Act, including, but not limited to, all cGMPs;
          (e) to the knowledge of Patheon, the Manufacturing Services and the
contributions of Patheon to the manufacture of the finished Product in
accordance with this Agreement do not and will not infringe any Third Party
Rights provided, however, that Patheon does not warrant against infringement
attributable to the finished Product which, when used together with Patheon’s
manufacturing processes, results in a claim for infringement;
          (f) Patheon is not aware of any pending or threatened claims against
Patheon asserting that any of the activities of Patheon relating to the
manufacture, import, use, or sale of pharmaceutical products, or the conduct of
the activities contemplated herein by the Client, infringe, misappropriate, or
violate the rights of any Third Party Rights; and
          (g) all employees, consultants, subcontractors and agents performing
services for Patheon hereunder have assigned, or will assign, in writing to
Patheon all of their right, title and interest in, to and under any and all
Inventions directly relating to the Product.
          (h) all Product manufactured and supplied to the Client under this
Agreement shall not be adulterated or misbranded within the meaning of the Act
or other Applicable Laws as of the time that the finished Product is transferred
to the carrier at Patheon’s shipping point.
          (i) all Product manufactured and supplied to the Client under this
Agreement shall have the minimum shelf life specified for such Product in the
Specifications and, in any event, shall be shipped to the Client promptly (and
in any event not more than three (3) months) after the date of its manufacture.
9.4 Debarred Persons.
          Patheon covenants that it will not in the performance of its
obligations under this Agreement use the services of any person debarred or
suspended under 21 U.S.C. §335(a) or (b). Patheon represents that it does not
currently have, and covenants that it will not hire, as an officer or an
employee any person who has been convicted of a felony under the laws of the
United States for conduct relating to the regulation of any drug product under
the Act.
9.5 Permits.
     (a) The Client shall be solely responsible for obtaining or maintaining, on
a timely basis, any permits or other regulatory approvals in respect of the
Products or the Specifications, including, without limitation, all marketing and
post-marketing approvals.

- 27 -



--------------------------------------------------------------------------------



 



          (b) Patheon shall be solely responsible for obtaining and maintaining
all permits, site licenses or other regulatory approvals for the manufacture of
Products. In carrying out its obligations under this Agreement, Patheon shall
comply with all applicable environmental and health and safety Laws (current or
as amended or added), and shall be solely responsible for determining how to
comply with same in carrying out these obligations. Notwithstanding the
foregoing, nothing provided to Patheon by the Client, by way of materials,
specifications, processing information or otherwise, is meant to diminish
Patheon’s responsibility for such compliance. Patheon shall promptly notify the
Client of any circumstances, including the receipt of any notice, warning,
citation, finding, report or service of process or the occurrence of any
release, spill, upset, or discharge of hazardous substances (as may be defined
under Applicable Laws) relating to Patheon’s compliance with this Section 9.5(b)
and which relates to the manufacture of the Products.
9.6 Compliance with Laws.
          Each party, in connection with its performance under this Agreement,
shall comply with all Applicable Laws.
9.7 No Other Warranty.
          NEITHER PARTY MAKES ANY WARRANTY OF ANY KIND, EITHER EXPRESSED OR
IMPLIED, BY FACT OR LAW, OTHER THAN THOSE EXPRESSLY SET FORTH IN THIS AGREEMENT.
PATHEON MAKES NO WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE OR WARRANTY OF
MERCHANTABILITY WITH RESPECT TO THE PRODUCTS.
ARTICLE 10.
REMEDIES AND INDEMNITIES
10.1 Consequential Damages.
          Under no circumstances whatsoever shall either party be liable to the
other in contract, tort, negligence, breach of statutory duty or otherwise for
any (direct or indirect) loss of profits, of production, of anticipated savings,
of business or goodwill or for any liability, damage, costs or expense of any
kind incurred by the other party of an indirect or consequential nature.
10.2 Limitation of Liability.
          (a) Active Materials. Under no circumstances whatsoever shall [***] be
responsible for any loss or damage to the Active Materials unless the Active
Materials are lost or
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 28 -



--------------------------------------------------------------------------------



 



damaged through the negligence or willful misconduct of [***]. [***] for such
Active Materials shall be limited to the [***].
          (b) Products. Except to the extent that Patheon has failed to provide
the Manufacturing Services in accordance with the Specifications, cGMPs,
Applicable Laws or Section 9.3 of this Agreement, Patheon shall not be liable
nor have any responsibility for any deficiencies in, or other liabilities
associated with, any Product manufactured by it, including, without limitation,
the costs and expenses of any Recall (collectively, “Product Claims”). For
greater certainty, Patheon shall have no obligation for any Product Claims to
the extent such Product Claim (i) is caused by deficiencies with respect to the
Specifications, the safety, efficacy or marketability of the Products or any
distribution thereof, (ii) results from a defect in the Active Materials or
Components that is not reasonably discoverable by Patheon using the test methods
set forth in the Specifications, (iii) is caused by actions of third parties
occurring after such Product is shipped by Patheon pursuant to Section 5.4,
(iv) is due to packaging or labeling defects or omissions for which Patheon has
no responsibility, or (d) is due to any other breach by the Client of its
obligations under this Agreement.
           (c) Maximum Liability. Except as set forth in Sections 10.2(a) and
10.3, and excluding Patheon’s liability for replacement Product under Article 6,
Patheon’s maximum liability under this Agreement for any reason whatsoever,
shall not exceed in a Year, in the aggregate, the greater of $[***] or [***]% of
the purchase price for Product arising from Firm Orders submitted in such Year
up to a cap of $[***].
10.3 Patheon.
          Subject to Sections 10.1 and 10.2, Patheon agrees to defend, indemnify
and hold the Client, its officers, employees and agents harmless against any and
all losses, damages, costs, claims, demands, judgments and liability to, from
and in favor of third parties (other than Affiliates) resulting from, or
relating to any claim of personal injury or property damage to the extent that
such injury or damage is the result of (a) a failure by Patheon to provide the
Manufacturing Services in accordance with the Specifications, cGMPs, or
Applicable Laws, or (b) any other breach of this Agreement by Patheon,
including, without limitation, any representation, warranty or covenant
contained herein, except to the extent that any such losses, damages, costs,
claims, demands, judgments and liability are due to the negligence or wrongful
act(s) of the Client, its officers, employees or agents or Affiliates. Patheon’s
obligations under this Section 10.3 shall not be subject to the maximum
liability limitation set forth in Section 10.2(c).
          In the event of a claim, the Client shall: (i) promptly notify Patheon
of any such claim; (ii) use commercially reasonable efforts to mitigate the
effects of such claim; (iii) reasonably cooperate with Patheon in the defense of
such claim; (iv) permit Patheon to control the defense and settlement of such
claim, all at Patheon’s cost and expense.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 29 -



--------------------------------------------------------------------------------



 



10.4 Client.
          Subject to Sections 10.1 and 10.2, the Client agrees to defend,
indemnify and hold Patheon, its officers, employees and agents harmless against
any and all losses, damages, costs, claims, demands, judgments and liability to,
from and in favor of third parties (other than Affiliates) resulting from, or
relating to (a) any claim of infringement or alleged infringement of any Third
Party Rights in respect of the Products, or (b) any claim of personal injury or
property damage to the extent that such injury or damage is the result of a
breach of this Agreement by the Client, including, without limitation, any
representation or warranty contained herein, except to the extent that any such
losses, damages, costs, claims, demands, judgments and liability are due to the
negligence or wrongful act(s) of Patheon, its officers, employees or agents or
Affiliates.
          In the event of a claim, Patheon shall: (i) promptly notify the Client
of any such claims; (ii) use commercially reasonable efforts to mitigate the
effects of such claim; (iii) reasonably cooperate with the Client in the defense
of such claim; (iv) permit the Client to control the defense and settlement of
such claim, all at the Client’s cost and expense.
10.5 Indemnification Procedure.
          (a) Each indemnified party (the “Indemnitee”) agrees to give the
indemnifying party (the “Indemnitor”) prompt written notice of any Claims or
discovery of fact upon which the Indemnitee intends to base a request for
indemnification. Notwithstanding the foregoing, the failure to give timely
notice to the Indemnitor shall not release the Indemnitor from any liability to
the Indemnitee to the extent the Indemnitor is not materially prejudiced
thereby.
          (b) The Indemnitee shall furnish promptly to the Indemnitor copies of
all papers and official documents in the Indemnitee’s possession or control
which relate to any Claims; provided, however, that if the Indemnitee defends or
participates in the defense of any Claims, then the Indemnitor shall also
provide such papers and documents to the Indemnitee. The Indemnitee shall
reasonably cooperate with the Indemnitor in defending against any Claims.
          (c) The Indemnitor shall have the right, by prompt written notice to
the Indemnitee, to assume direction and control of the defense of any Claim,
with counsel reasonably satisfactory to the Indemnitee and at the sole cost of
the Indemnitor, so long as (i) the Indemnitor shall promptly notify the
Indemnitee in writing (but in no event more than thirty (30) days after the
Indemnitor’s receipt of notice of the Claim) that the Indemnitor intends to
indemnify the Indemnitee pursuant to this Article absent the development of
facts that give the Indemnitor the right to claim indemnification from the
Indemnitee, and (ii) the Indemnitor diligently pursues the defense of the Claim.

- 30 -



--------------------------------------------------------------------------------



 



          (d) If the Indemnitor assumes the defense of the Claim as provided in
this Section 10.5, the Indemnitee may participate in such defense with the
Indemnitee’s own counsel who shall be retained, at the Indemnitee’s sole cost
and expense; provided, however, that neither the Indemnitee nor the Indemnitor
shall consent to the entry of any judgment or enter into any settlement with
respect to the Claim without the prior written consent of the other party, which
consent shall not be unreasonably withheld or delayed. If the Indemnitee
withholds consent in respect of a judgment or settlement involving only the
payment of money by the Indemnitor and which would not involve any stipulation
or admission of liability or result in the Indemnitee becoming subject to
injunctive relief or other relief, the Indemnitor shall have the right, upon
written notice to the Indemnitee within five days after receipt of the
Indemnitee’s written denial of consent, to pay to the Indemnitee, or to a trust
for its or the applicable third party’s benefit, such amount established by such
judgment or settlement in addition to all interest, costs or other charges
relating thereto, together with all attorneys’ fees and expenses incurred to
such date for which the Indemnitor is obligated under this Agreement, if any, at
which time the Indemnitor’s rights and obligations with respect to such Claim
shall cease.
          (e) The Indemnitor shall not be liable for any settlement or other
disposition of a Claim by the Indemnitee which is reached without the written
consent of the Indemnitor.
ARTICLE 11.
CONFIDENTIALITY
11.1 Confidentiality.
          The parties agree that, for the term of this Agreement and for seven
years thereafter (other than for trade secrets, for which the confidentiality
obligations set forth herein shall last as long as trade secret law shall
allow), all non-public, proprietary or “confidential” disclosures, know-how,
data, and technical, financial and other information of any nature whatsoever
(collectively, “Confidential Information”), disclosed or submitted, either
orally or in writing (including, without limitation, by electronic means) or
through observation, by one party (the “Disclosing Party”) to the other party
(the “Receiving Party”) hereunder, including, without limitation, the terms of
this Agreement, shall be received and maintained by the Receiving Party in
strict confidence, shall not be used for any purpose other than the purposes
expressly contemplated by this Agreement, and shall not be disclosed to any
third party (including, without limitation, in connection with any publications,
presentations or other disclosures). Notwithstanding the foregoing, (a) either
party may disclose on a need-to-know basis the existence of this Agreement and
the terms hereof to any bona fide potential acquirers, corporate partners,
investors or financial advisors; (b) the Client may disclose that Patheon is a
supplier to the Client with respect to the Product; (c) Patheon may disclose the
fact that the Client is a client of Patheon but shall not disclose any other
information relating to any product for which Patheon provides services to the
Client. The Receiving Party will promptly notify the Disclosing Party

- 31 -



--------------------------------------------------------------------------------



 



upon discovery of any unauthorized use or disclosure of the Disclosing Party’s
Confidential Information. Confidential Information belongs to and shall remain
the property of the Disclosing Party.
11.2 Exceptions.
          The provisions of Section 11.1 shall not apply to any information of
the Disclosing Party which can be shown by competent evidence by the Receiving
Party:
          (a) to have been known to or in the possession of the Receiving Party
prior to the date of its actual receipt from the Disclosing Party as evidenced
by the Receiving Party’s written records;
          (b) to be or to have become readily available to the public other than
through any act or omission of any party in breach of any confidentiality
obligations owed to the Disclosing Party;
          (c) to have been disclosed to the Receiving Party, other than under an
obligation of confidentiality, by a third party which had no obligation to the
Disclosing Party not to disclose such information to others; or
          (d) to have been subsequently independently developed by the Receiving
Party without use of or reference or access to the Disclosing Party’s
Confidential Information as evidenced by the Receiving Party’s written records.
11.3 Authorized Disclosure.
          The Receiving Party may disclose the Disclosing Party’s Confidential
Information hereunder solely to the extent (a) approved by the Disclosing Party;
or (b) the Receiving Party is legally required to disclose such Confidential
Information; provided, however, that prior to any such required disclosure, the
Receiving Party will, except where impracticable, give reasonable advance
written notice to the Disclosing Party of such disclosure (so that the
Disclosing Party may seek a protective order and or other appropriate remedy or
waive compliance with the confidentiality provisions of this Article 11) and
will use good faith efforts to secure confidential treatment of such
Confidential Information required to be disclosed. In the event that a party
makes a disclosure of Confidential Information deemed necessary under applicable
federal or state securities laws or any rule or regulation of a nationally
recognized securities exchange, the party shall use good faith efforts to obtain
confidential treatment for the disclosure to the extent available. The party
making such a disclosure shall provide the other party with reasonable advance
written notice of its intent to make such a disclosure and shall provide the
other party the opportunity to comment on any confidential treatment requested
prior to the submission.

- 32 -



--------------------------------------------------------------------------------



 



11.4 Return of Confidential Information.
          The Receiving Party shall keep the Disclosing Party’s Confidential
Information in appropriately secure locations. Upon the expiration or
termination of this Agreement or at any time upon the Disclosing Party’s
request, the Receiving Party shall destroy or return to the Disclosing Party, at
the Disclosing Party’s written request, all Confidential Information belonging
to the Disclosing Party possessed by the Receiving Party, or its officers,
directors, employees, agents and consultants; provided, however, that a
Receiving Party may retain one (1) copy of the Disclosing Party’s Confidential
Information in an appropriately secure location, which by Applicable Laws it
must retain, for so long as such Applicable Laws require such retention but
thereafter shall dispose of such retained Confidential Information in accordance
with Applicable Laws or this Section 11.4.
11.5 Equitable Relief.
          The Receiving Party agrees that, due to the unique nature of the
Confidential Information, the unauthorized disclosure or use of the Confidential
Information of the Disclosing Party may cause irreparable harm and significant
injury to the Disclosing Party, the extent of which may be difficult to
ascertain and for which there may be no adequate remedy at law. Accordingly, the
Receiving Party agrees that the Disclosing Party, in addition to any other
available remedies, shall have the right to seek an immediate injunction and
other equitable relief enjoining any breach or threatened breach of this
Agreement. The Receiving Party shall notify the Disclosing Party in writing
immediately upon the Receiving Party’s becoming aware of any such breach or
threatened breach.
ARTICLE 12.
DISPUTE RESOLUTION
12.1 Commercial Disputes.
          In the event of any dispute arising out of or in connection with this
Agreement (other than a dispute determined in accordance with Section 6.1(b) or
a Technical Dispute), the parties shall first try to solve it amicably. In this
regard, any party may send a notice of dispute to the other, and each party
shall appoint, within 10 Business Days from receipt of such notice of dispute, a
single representative having full power and authority to solve the dispute. The
representatives so designated shall meet as necessary in order to solve such
dispute. If these representatives fail to solve the matter within one month from
their appointment, or if a party fails to appoint a representative within the 10
Business Day period set forth above, such dispute shall immediately be referred
to the Chief Operating Officer or Executive Vice President, Operations (or such
other officer of comparable or greater authority as they may designate) of each
party who will meet and discuss as necessary in order to try to solve the
dispute amicably.

- 33 -



--------------------------------------------------------------------------------



 



Should the parties fail to reach a resolution under this Section 12.1, their
dispute will be referred to a court of competent jurisdiction in accordance with
Section 13.16.
12.2 Technical Dispute Resolution.
          In the event of a dispute (other than disputes in relation to the
matters set out in Sections 6.1(b) and 12.1) between the parties that is
exclusively related to technical aspects of the manufacturing, packaging,
labeling, quality control testing, handling, storage or other activities under
this Agreement (a “Technical Dispute”), the parties shall make all reasonable
efforts to resolve the dispute by amicable negotiations. In this regard, senior
representatives of each party shall, as soon as practicable and in any event no
later than 10 Business Days after a written request from either party to the
other, meet in good faith to resolve any Technical Dispute. If, despite such
meeting, the parties are unable to resolve a Technical Dispute within a
reasonable time, and in any event within 30 Business Days of such written
request, the Technical Dispute shall, at the request of either party, be
referred for determination to an expert in accordance with the provisions of
Schedule G. In the event that the parties cannot agree whether a dispute is a
Technical Dispute, Section 12.1 shall prevail. For greater certainty, the
parties agree that the release of the Products for sale or distribution pursuant
to the applicable marketing approval for such Products shall not by itself
indicate compliance by Patheon with its obligations in respect of the
Manufacturing Services and further that nothing in this Agreement (including
Schedule G) shall remove or limit the authority of the relevant qualified person
(as specified by the Quality Agreement) to determine whether the Products are to
be released for sale or distribution.
ARTICLE 13.
MISCELLANEOUS
13.1 Inventions.
          (a) For the term of this Agreement, Client hereby grants to Patheon a
non-exclusive, royalty-free, non-transferable, non-sublicensable license of
Client’s Intellectual Property that relates to the Product solely to perform the
Manufacturing Services.
          (b) All Inventions and other Intellectual Property generated or
derived by Patheon in the course of performing the Manufacturing Services, to
the extent it is specific to the development, manufacture, use and sale of the
Client’s Products that is the subject of the Manufacturing Services (including,
but not limited to, any new use, new formulation or any change in the method of
producing, testing or storing any Product), shall be the exclusive property of
Client. Patheon shall execute such instruments as shall be required to evidence
or effectuate the Client’s ownership of any such Inventions or other
Intellectual Property, and shall cooperate upon reasonable request in the
prosecution of patents and other Intellectual Property rights related thereto.

- 34 -



--------------------------------------------------------------------------------



 



          (c) All Intellectual Property generated or derived by Patheon in the
course of performing the Manufacturing Services which are not specific, or
dependent upon, Client’s Product and which have general application to
manufacturing processes or formulation development of drug products or drug
delivery systems shall be the exclusive property of Patheon (the “Broader
Intellectual Property Rights”). Patheon hereby grants to Client, a worldwide,
perpetual, irrevocable, non-exclusive, paid-up, royalty-free, transferable and
sublicensable license of Patheon’s Broader Intellectual Property Rights to
manufacture and have manufactured the Products and to use, import, export, offer
to sell, and sell the same, with full right to sublicense to any third party in
connection with the manufacture, sale or distribution of the Product.
          (d) Each party shall be solely responsible for the costs of filing,
prosecution and maintenance of patents and patent applications on its own
Inventions.
          (e) Either party shall give the other party written notice, as
promptly as practicable, of all Inventions which can reasonably be deemed to
constitute improvements or other modifications of the Products or the processes
for developing or manufacturing the Products owned or otherwise controlled by
such party in respect of the Products.
13.2 Intellectual Property.
          Subject to Section 13.1, all Intellectual Property of the Client shall
be owned by the Client and all Intellectual Property of Patheon shall be owned
by Patheon. The Client and Patheon hereby acknowledge that neither party has,
nor shall it acquire, any interest in any of the other party’s Intellectual
Property unless otherwise expressly agreed to in writing. Each party agrees not
to use any Intellectual Property of the other party, except as specifically
authorized by the other party or as required for the performance of its
obligations under this Agreement.
13.3 Insurance.
          Each party shall maintain commercial general liability insurance,
including blanket contractual liability insurance covering the obligations of
that party under this Agreement through the term of this Agreement and for a
period of three years thereafter, which insurance, at the time of FDA approval
for the Product, shall afford limits of not less than (i) $[***] for each
occurrence for personal injury or property damage liability; and (ii) $[***] in
the aggregate per annum with respect to product and completed operations
liability. If requested each party will provide the other with a certificate of
insurance evidencing the above and showing the name of the issuing company, the
policy number, the effective date, the expiration date and the limits of
liability. The insurance certificate shall further provide for a minimum of
30 days’ written notice to the insured of a cancellation of, or material change
in, the insurance. If a party is unable to maintain the insurance policies
required under this Agreement through no fault on the part of such party, then
such party shall forthwith notify the other party in writing
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 35 -



--------------------------------------------------------------------------------



 



and the parties shall in good faith negotiate appropriate amendments to the
insurance provision of this Agreement in order to provide adequate assurances.
13.4 Independent Contractors.
          The parties are independent contractors and this Agreement shall not
be construed to create between Patheon and the Client any other relationship
such as, by way of example only, that of employer-employee, principal agent,
joint-venturer, co-partners or any similar relationship, the existence of which
is expressly denied by the parties hereto, and nothing in this Agreement shall
be construed to give either party the power or authority to act for, bind, or
commit the other party.
13.5 Trademarks.
          The Client and Patheon hereby acknowledge that neither party has, nor
shall it acquire, any interest in any of the other party’s trademarks or trade
names unless otherwise expressly agreed to in writing. Each party agrees not to
use any trademark or trade name of the other party, except as specifically
authorized by the other party or as required for the performance of its
obligations under this Agreement.
13.6 No Waiver.
          Either party’s failure to require the other party to comply with any
provision of this Agreement shall not be deemed a waiver of such provision or
any other provision of this Agreement. No waiver shall be effective unless made
in writing and signed by the waiving party.
13.7 Assignment.
          (a) Patheon may not assign this Agreement or any of its rights or
obligations hereunder except with the written consent of the Client, such
consent not to be unreasonably withheld; provided, however, that Patheon may
arrange for subcontractors to perform specific testing services arising under
this Agreement without the consent of the Client; provided, further, that
Patheon shall provide advance notice of the name and function of any such
subcontractor and shall ensure such subcontractor’s adherence to the terms of
this Agreement, including, but not limited to, the obligations of
confidentiality set forth in Article 11.
          (b) The Client may assign this Agreement or any of its rights or
obligations hereunder[***] without approval from Patheon; provided, however,
that the Client shall give prior written notice of any assignment to Patheon,
any assignee shall covenant in writing with Patheon to be bound by the terms of
this Agreement and the Client shall remain liable hereunder. [***].
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 36 -



--------------------------------------------------------------------------------



 



          (c) Notwithstanding the foregoing provisions of this Section 13.7,
either party may assign this Agreement to any of its Affiliates or to a
successor to, purchaser or licensee of all or substantially all of its business,
provided that such assignee agrees in writing to be bound hereunder. For
purposes of the foregoing, the phrase “all or substantially all of its business”
shall mean, with respect to the Client, the business of the Client relating to
the Product and not necessarily any other products to which the Client may have
rights.
13.8 Force Majeure.
          Neither party shall be liable for the failure to perform its
obligations under this Agreement if such failure is occasioned by a cause or
contingency beyond such party’s reasonable control, including, but not limited
to, the following if such cause or contingency beyond such party’s reasonable
control: strikes or other labor disturbances, lockouts, riots, quarantines,
communicable disease outbreaks, wars, acts of terrorism, fires, floods, storms,
interruption of or delay in transportation, defective equipment, lack of or
inability to obtain fuel, power or components, or compliance with any order or
regulation of any Authority acting within color of right (a “Force Majeure
Event”). A party claiming a right to excused performance under this Section 13.8
shall immediately notify the other party in writing of the extent of its
inability to perform, which notice shall specify the occurrence beyond its
reasonable control that prevents such performance. Notwithstanding the
foregoing, if a Force Majeure Event prevents a party’s performance under this
Agreement for an aggregate of 120 days, the other party may terminate this
Agreement upon written notice to the non-performing party.
13.9 Additional Product.
          Additional products may be added to this Agreement and such additional
products shall be governed by the general conditions hereof with any special
terms (including, without limitation, price) governed by an addendum signed by
each of the parties hereto.
13.10 Notices.
          Any notice, approval, instruction or other written communication
required or permitted hereunder shall be sufficient if made or given to the
other party by personal delivery, by telecopier or facsimile communication or by
sending the same by first class mail, postage prepaid to the mailing address, or
telecopier or facsimile number set forth below:
If to the Client:
Somaxon Pharmaceuticals, Inc.
12750 High Bluff Drive, Suite 310

- 37 -



--------------------------------------------------------------------------------



 



San Diego, CA 92130
Attention: President and Chief Executive Officer
Telecopier No.: 858-509-1589
with a copy to:
Latham & Watkins LLP
12636 High Bluff Drive, Suite 400
San Diego, CA 92130
Attention: Scott N. Wolfe / Cheston J. Larson
Telecopier No.: 858-523-5450
If to Patheon:
Patheon Inc.
7070 Mississauga Road, Suite 350
Mississauga, Ontario L5N 7J8
Canada
Attention: President, Patheon USA
Telecopier No.: 905.812.6705
with a copy to:
Patheon Pharmaceuticals Inc.
2110 East Galbraith Road
Cincinnati, Ohio 45237
Attention: Director of Legal Services
Telecopier No.: 513-948-6927
or to such other addresses or telecopier or facsimile numbers provided to the
other party in accordance with the terms of this Section 13.10. Notices or
written communications made or given by personal delivery or by telecopier or
facsimile shall be deemed to have been sufficiently made or given when sent
(receipt acknowledged), or if mailed, five days after being deposited in the
United States or Canadian mail, postage prepaid or upon receipt, whichever is
sooner.
13.11 Severability.
          If any provision of this Agreement is determined by a court of
competent jurisdiction to be invalid, illegal or unenforceable in any respect,
such determination shall not impair or affect the validity, legality or
enforceability of the remaining provisions hereof, and each provision is hereby
declared to be separate, severable and distinct.

- 38 -



--------------------------------------------------------------------------------



 



13.12 Entire Agreement.
          This Agreement, together with the Quality Agreement constitutes the
full, complete, final and integrated agreement between the parties hereto
relating to the subject matter hereof and supersedes all previous written or
oral negotiations, commitments, agreements, transactions or understandings with
respect to the subject matter hereof. Any modification, amendment or supplement
to this Agreement must be in writing and signed by authorized representatives of
both parties. In case of conflict, the prevailing order of documents shall be
this Agreement and the Quality Agreement.
13.13 Other Terms.
          The parties agree that no terms, provisions or conditions of any
purchase order or other business form or written authorization used by the
Client or Patheon will have any effect on the rights, duties or obligations of
the parties under or otherwise modify this Agreement, regardless of any failure
of the Client or Patheon to object to such terms, provisions, or conditions
unless such document specifically refers to this Agreement and is signed by both
parties.
13.14 No Third Party Benefit or Right.
          For greater certainty, nothing in this Agreement shall confer or be
construed as conferring on any third party any benefit or the right to enforce
any express or implied term of this Agreement.
13.15 Execution in Counterparts.
          This Agreement may be executed in two counterparts, by original or
facsimile signature, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
13.16 Governing Law.
          This Agreement shall be construed and enforced under the laws of the
State of New York, without regard to the United Nations Convention on Contracts
for the International Sale of Goods and without giving effect to any choice of
laws rule that would cause the application of the laws of any jurisdiction other
than the internal laws of the State of New York, to the rights and duties of the
parties.
[Remainder of Page Left Blank Intentionally]

- 39 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the duly authorized representatives of the parties
have executed this Agreement as of the date first written above.

              PATHEON PHARMACEUTICALS INC.
 
       
 
  by   /s/ Bradley J. Mitchell
 
       
 
       
 
  •   Treasurer
 
       
 
  by   Bradley J. Mitchell
 
       
 
            SOMAXON PHARMACEUTICALS, INC.
 
       
 
  by   /s/ Kenneth M. Cohen
 
       
 
       
 
  •   President & CEO
 
       
 
  by   Kenneth M. Cohen
 
       
 
       
 
  •    

- 40 -



--------------------------------------------------------------------------------



 



SCHEDULE A
PRODUCTS
Doxepin 1, 3, and 6 mg tablets supplied in [***] as shown in Schedule C.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



SCHEDULE B
PROCEDURE FOR SHIPMENT AND
ACCEPTANCE OF PRODUCT SPECIFICATIONS
Prior to the commencement of commercial manufacturing of Product under this
Agreement the Client shall provide Patheon with originally executed copies of
the FDA approved Specifications. If the Specifications provided are subsequently
amended, then the Client shall provide Patheon with revised and originally
executed copies of such revised Specifications. Upon acceptance of the revised
Specifications, Patheon shall provide the Client with a signed and dated receipt
evidencing such acceptance of the revised Specifications by Patheon.

 



--------------------------------------------------------------------------------



 



SCHEDULE C
MINIMUM RUN QUANTITY, ANNUAL VOLUME AND FEES

                         
[***].
                       
 
                       
[***]
                       
 
                        [***]   [***]   [***]   [***]   [***]
 
                        [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
                       
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
                       

 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



                         
[***]
                       
 
                        [***]   [***]   [***]   [***]   [***]
 
                        [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
                       
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
                       
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
                       

                         
[***]
                       
 
                        [***]   [***]   [***]   [***]   [***]
 
                        [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
                       
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]

 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 2 -



--------------------------------------------------------------------------------



 



                         
[***]
                       
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
                       

                         
[***]
                       
 
                        [***]   [***]   [***]   [***]   [***]
 
                        [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
                       
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
                       
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
                       
 
                       
[***]
                       

 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 3 -



--------------------------------------------------------------------------------



 



                 
[***]
  [***]   [***]   [***]   [***]
 
               
[***]
  [***]   [***]   [***]   [***]
 
               
[***]
  [***]   [***]   [***]   [***]
 
               
[***]
  [***]   [***]   [***]   [***]
 
               
[***]
               
 
               
[***]
  [***]   [***]   [***]   [***]
 
               
[***]
  [***]   [***]   [***]   [***]
 
               
[***]
  [***]   [***]   [***]   [***]
 
               
[***]
  [***]   [***]   [***]   [***]
 
               
[***]
               
 
               
[***]
               
 
               
[***]
  [***]   [***]   [***]   [***]
 
               
[***]
  [***]   [***]   [***]   [***]
 
               
[***]
  [***]   [***]   [***]   [***]
 
               
[***]
  [***]   [***]   [***]   [***]
 
               
[***]
  [***]   [***]   [***]   [***]
 
               
[***]
  [***]   [***]   [***]   [***]
 
               
[***]
  [***]   [***]   [***]   [***]
 
               
[***]
  [***]   [***]   [***]   [***]

 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 4 -



--------------------------------------------------------------------------------



 



                 
[***]
               
 
               
[***]
               
 
               
[***]
  [***]   [***]   [***]   [***]
 
               
[***]
  [***]   [***]   [***]   [***]
 
               
[***]
  [***]   [***]   [***]   [***]
 
               
[***]
  [***]   [***]   [***]   [***]
 
               
[***]
  [***]   [***]   [***]   [***]
 
               
[***]
  [***]   [***]   [***]   [***]
 
               
[***]
  [***]   [***]   [***]   [***]
 
               
[***]
  [***]   [***]   [***]   [***]
 
               
[***]
               

 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 5 -



--------------------------------------------------------------------------------



 



                         
[***]
                       
 
                        [***]   [***]   [***]   [***]   [***]
 
                        [***]   [***]   [***]   [***]   [***]
 
                        [***]   [***]   [***]   [***]   [***]
 
                        [***]   [***]   [***]   [***]   [***]
 
                        [***]   [***]   [***]   [***]   [***]
 
                        [***]   [***]   [***]   [***]   [***]
 
                        [***]   [***]   [***]   [***]   [***]
 
                        [***]   [***]   [***]   [***]   [***]
 
                       
[***]
                       
 
                       
[***]
                       
 
                        [***]   [***]   [***]   [***]   [***]
 
                        [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
                       

 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 6 -



--------------------------------------------------------------------------------



 



                         
[***]
                       
 
                        [***]   [***]   [***]   [***]   [***]
 
                        [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
                       
 
                       
[***]
                       
 
                        [***]   [***]   [***]   [***]   [***]
 
                        [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
                       
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]

 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 7 -



--------------------------------------------------------------------------------



 



                         
[***]
                       
 
                        [***]   [***]   [***]   [***]   [***]
 
                        [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
[***]
                       

 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 8 -



--------------------------------------------------------------------------------



 



SCHEDULE D
STABILITY TESTING
Patheon shall conduct stability studies on the finished Products according to
the Specifications therefor, as required by the FDA or foreign Agencies as
advised by the Client or as requested by the Client, and in any case on:

•   at least the first [***] of finished Product from the Manufacturing Site
after the Commencement Date;   •   at least [***] of finished Product [***] per
calendar Year thereafter; or   •   The cost of such stability studies shall be
as follows or as may otherwise be agreed to between the parties in writing:

    $[***] per stability time point (multiple samples may tested if they are due
at the same time)

Patheon shall provide to the Client a report of all results and data obtained
from such stability studies periodically as may be specified in the stability
protocol for the Product and/or the Quality Agreement.
Patheon and the Client shall agree in writing on any further stability testing
to be performed by Patheon in connection with the Products. Such agreement shall
specify the commercial and Product stability protocols applicable to the
stability testing and the fees payable by the Client in connection with such
additional testing.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



SCHEDULE E
ACTIVE MATERIALS & ACTIVE MATERIALS REIMBURSEMENT VALUE

                  Active Materials Active Material   Supplier   Reimbursement
Value
Doxepin HCI
  [***]l   $[***] per kg. up to a
 
      maximum amount of
 
      $[***] per annum

 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



SCHEDULE F
BATCH NUMBERING AND EXPIRATION DATES
Each batch of Product manufactured by Patheon will bear a unique packaging lot
number using the Patheon batch numbering system. This number will appear on the
Product label and on the batch documentation.
Patheon will calculate the expiration date for each batch of Product by adding
the expiration period, supplied by the Client to the date of manufacture of each
batch. The expiration date will appear on the Product label.

 



--------------------------------------------------------------------------------



 



SCHEDULE G
TECHNICAL DISPUTE RESOLUTION
          Technical Disputes which cannot be resolved by negotiation as provided
in Section 12.2 shall be resolved in the following matter:
1. Appointment of Expert. Within 10 Business Days after a party requests
pursuant to Section 12.2 that an expert be appointed to resolve a Technical
Dispute, the parties shall jointly appoint a mutually acceptable expert with
experience and expertise in the subject matter of the dispute. If the parties
are unable to so agree within such 10 Business Day period, or in the event of
disclosure of a conflict by an expert pursuant to paragraph 2 hereof which
results in the parties not confirming the appointment of such expert, then an
expert (willing to act in that capacity hereunder) shall be appointed by an
experienced arbitrator on the roster of the [American Arbitration Association].
2. Conflicts of Interest. Any person appointed as an expert shall be entitled to
act and continue to act as such notwithstanding that at the time of his
appointment or at any time before he gives his determination, he has or may have
some interest or duty which conflicts or may conflict with his appointment
provided that before accepting such appointment (or as soon as practicable after
he becomes aware of the conflict or potential conflict) he fully discloses any
such interest or duty and the parties shall after such disclosure have confirmed
his appointment.
3. Procedure. Where an expert is appointed:
          (a) Timing. The expert shall be so appointed on condition that (i) he
promptly fixes a reasonable time and place for receiving representations,
submissions or information from the parties and that he issues such
authorizations to the parties and any relevant third party for the proper
conduct of his determination and any hearing and (ii) he renders his decision
(with full reasons) within 15 Business Days (or such other date as the parties
and the expert may agree) after receipt of all information requested by him
pursuant to paragraph 3(b) hereof.
          (b) Disclosure of Evidence. The parties undertake one to the other to
provide to any expert all such evidence and information within their respective
possession or control as the expert may reasonably consider necessary for
determining the matter before him which they shall disclose promptly and in any
event within five Business Days of a written request from the relevant expert to
do so.
          (c) Advisors. Each party may appoint such counsel, consultants and
advisors as it feels appropriate to assist the expert in his determination and
so as to present their respective cases so that at all times the parties shall
co-operate and seek to narrow and limit the issues to be determined.
          (d) Appointment of New Expert. If within the time specified in
paragraph 3(a) above the expert shall not have rendered a decision in accordance
with his appointment, a new expert may (at the request of either party) be
appointed and the appointment of the existing expert shall thereupon cease for
the purposes of determining the matter at issue between the

 



--------------------------------------------------------------------------------



 



parties save that if the existing expert renders his decision with full reasons
prior to the appointment of the new expert, then such a decision shall have
effect and the proposed appointment of the new expert shall be withdrawn.
          (e) Final and Binding. The determination of the expert shall, save in
the event of fraud or manifest error, be final and binding upon the parties.
          (f) Costs. Each party shall bear its own costs in connection with any
matter referred to an expert hereunder and, in the absence of express provision
in the Agreement to the contrary, the costs and expenses of the expert shall be
borne by the losing party.
For greater certainty, the parties agree that the release of the Products for
sale or distribution pursuant to the applicable marketing approval for such
Products shall not by itself indicate compliance by Patheon with its obligations
in respect of the Manufacturing Services and further that nothing in this
Agreement (including this Schedule G) shall remove or limit the authority of the
relevant qualified person (as specified by the Quality Agreement) to determine
whether the Products are to be released for sale or distribution.

- 2 -



--------------------------------------------------------------------------------



 



Quality Agreement: February 1, 2006
SCHEDULE H

QUALITY AGREEMENT
THIS AGREEMENT made as of the 1st day of February 2006
BETWEEN:
SOMAXON PHARMACEUTICALS, INC.
a corporation existing under the laws of the State of Delaware,
(the “Client”)
- and-
PATHEON PHARMACEUTICALS INC.,
a corporation existing under the laws of the State of Delaware,
Specific sites covered by this Agreement:
Patheon Pharmaceuticals Inc., 2110 East Galbraith Drive, Cincinnati, OH
45237-1625
(“Patheon”)
BACKGROUND: Patheon and the Client entered into a manufacturing services
agreement dated February 1, 2006 (the “MSA”) under which Patheon agreed to
provide pharmaceutical manufacturing services involving the Products described
in Schedule A hereto. Under the MSA Client must provide certain information to
Patheon for Patheon to perform the services (the “Specifications”) and Patheon
must operate within the Specifications. The parties want to allocate
responsibility for procedures and specifications that impact the identity,
strength, quality, and purity of the Products.
AGREEMENT: In consideration of the rights conferred and the obligations assumed
under the MSA and herein, and for other good and valuable consideration (the
receipt and sufficiency of which are acknowledged by each party), the parties
agree to be legally bound as follows:

 



--------------------------------------------------------------------------------



 



Quality Agreement: February 1, 2006
ARTICLE 1
RESPONSIBILITIES

1.1   Patheon is responsible for all the operations that are marked with “X” in
the column titled “Patheon” and the Client is responsible for all the operations
that are marked with “X” in the column titled “Client”. If marked with “(X)”,
the designated party will cooperate.

  (a)   General

                      Client   Patheon
1.
  Provide Specifications.   X   (X)
 
           
2.
  Manufacture and package Product(s) according to the Specifications.       X
 
           
3.
  Permit GMP audits of all relevant premises, procedures and documentation by
Client, and permit inspection by regulatory authorities.       X
 
           
4.
  Will not subcontract any of the work to a third party without prior written
consent of Client.       X
 
           
5.
  Provide copies of Annual Product Review reports when requested by Client.    
  X
 
           
6.
  Provide copies of information and correspondence necessary to support the
Annual Report when requested by Client.       X
 
           
7.
  Notify and obtain written approval from the Client before initiating any
proposed changes to the process, materials, testing, equipment or premises that
may affect the Product(s). Client approval will not be unreasonably withheld.  
(X)   X
 
           
8.
  Notify the Client within one business day of receipt of any FDA Form 483’s,
warning letters or the like from regulatory agencies relating to: (i) the
Product(s); (ii) the supply of Product(s) or (iii) the facilities used to
produce, test or package the Product(s). Client will review and approve in
writing responses that relate directly to the Product(s) before submitting to
the regulatory agency. Patheon   (X)   X

- 2-



--------------------------------------------------------------------------------



 



Quality Agreement: February 1, 2006

                      Client   Patheon
 
  reserves the right to respond to such regulatory agencies without approval,
if, in the reasonable opinion of Patheon’s counsel, it is required to do so.    
   
 
           
9.
  Notify the Client within one business day of any regulatory authority requests
for samples, batch documentation, or other information related to the
Product(s).       X
 
           
10.
  Conduct operations in compliance with applicable federal, state and local
environmental, occupational health and safety laws, and cGMP regulations.      
X
 
           
11.
  Investigate all medical and non-medical product complaints related to the
manufacturing of the Product(s).   X   (X)
 
           
12.
  Investigate all manufacturing Product complaints provided by Client.   (X)   X
 
           
13.
  Notify other party within one business day of receipt of information meeting
NDA Field Alert criteria as defined in 21 CFR 314.81(b)(l).   X   X
 
           
14.
  Initiate NDA Field Alert reports.   X    
 
           
15.
  Initiate and manage Product recalls.   X   (X)
 
           
16.
  Timely liaise with Regulatory Authorities for approval, maintenance and
updating of marketing approval.   X    

  (b)   Validation and Process Testing Activities

                      Client   Patheon
1.
  Establish applicable master validation plans and maintain a validation program
for the Product(s).   X   X
 
           
2.
  Qualify (IQ/OQ) facilities, utilities, laboratory equipment and process
equipment.       X

- 3-



--------------------------------------------------------------------------------



 



Quality Agreement: February 1, 2006

                              Client   Patheon
3.
  Calibrate instrumentation and qualify computer systems used in the manufacture
and testing of the Product(s).           X
 
               
4.
  Prepare all validation protocols and reports, for manufacturing, and packaging
operations.       (X)   X
 
               
5.
  Review and approve master validation plan, and validation protocols and
reports for manufacturing and packaging of the Product(s).       X   X
 
               
6.
  Maintain appropriate equipment cleaning procedures and cleaning validation
program.           X
 
               
7.
  Provide toxicological information to be used in the development of a cleaning
program.       X    
 
               
8.
  Validate analytical test methods for finished Product(s).           X

  (c)   Raw Materials

                      Client   Patheon
1.
  Provide the master formula including Bill of Materials.   X   (X)
 
           
2.
  Provide approved supplier list. Client to audit and approve API suppliers and
ensure cGMP compliance where Client stipulates the supplier. Client stipulated
suppliers will be included on Client’s approved supplier list (attached hereto
as Schedule D).   X    
 
           
3.
  Client to qualify and approve product specific excipient suppliers and ensure
cGMP compliance. Client stipulated suppliers will be included on Client’s
approved supplier list (attached hereto as Schedule D).   X    
 
           
4.
  Patheon to qualify and approve excipient suppliers and ensure cGMP compliance
where Patheon stipulates the suppliers. Patheon stipulated suppliers will be
included on the Patheon approved supplier list (Schedule C).       X
 
           
5.
  Provide API specifications.   X    

- 4-



--------------------------------------------------------------------------------



 



Quality Agreement: February 1, 2006

                      Client   Patheon
6.
  Procure API (including Certificates of Analysis).       X
 
           
7.
  Validate non-Compendial testing methods for API.   (X)   X
 
           
8.
  Analyze and release API.       X
 
           
9.
  Retain reference sample of API for one year past the expiration date of the
last batch of Product(s) manufactured with that material in the Product(s) or
such longer period required by law.       X
 
           
10.
  Procure inactive ingredients (including Certificates of Analysis).       X
 
           
11.
  Provide test methods and method validation for inactive ingredients (if
non-Compendial).   X   (X)
 
           
12.
  Analyze and release inactive ingredients.       X
 
           
13.
  Retain reference samples of inactive ingredients for 3 years or such longer
period as required by law.       X
 
           
14.
  Maintain records and evidence on the testing of raw materials for five years
after the materials were last used in the manufacture of the Product(s).       X
 
           
15.
  At Client’s request, confirm that all bovine, caprine, or ovine derived raw
materials purchased by Patheon for the manufacture of Product(s) have a BSE/TSE
certificate of compliance from the raw material vendor.       X

  (d)   Bulk Manufacture

                      Client   Patheon
1.
  Create, control, issue and execute master batch record.       X
 
           
2.
  Approve master batch record.   X   X
 
           
3.
  Document, investigate and resolve deviations from approved manufacturing
instructions or specifications.   (X)   X

- 5-



--------------------------------------------------------------------------------



 



Quality Agreement: February 1, 2006

  (e)   Packaging

                      Client   Patheon
1.
  Provide specifications for packaging components.   X   (X)
 
           
2.
  Review and approve labelling proofs.   X    
 
           
3.
  Provide artwork and labelling text (blister, carton, leaflet, label etc.)
specifications.   X   (X)
 
           
4.
  Create, control, issue and execute master packaging record.       X
 
           
5.
  Approve master packaging record.   X   X
 
           
6.
  Qualify and approve packaging component suppliers. Client to qualify and
approve packaging component suppliers and ensure cGMP compliance where Client
stipulates the supplier. Client stipulated suppliers will be included on its
approved supplier list (attached hereto as Schedule D).   X   (X)
 
           
7.
  Patheon to qualify and approve packaging component suppliers and ensure cGMP
compliance where Patheon stipulates the supplier. Patheon stipulated suppliers
will be included on its approved supplier list (Schedule C).       X
 
           
8.
  Provide test methods for packaging components.   (X)   X
 
           
9.
  Procure packaging components.       X
 
           
10.
  Analyze and release packaging components.       X
 
           
11.
  Maintain records and evidence on the testing of packaging/labelling materials
for five years after the materials were last used in the packaging/labelling of
the Product(s).       X
 
           
12.
  Document, investigate and resolve any deviation from approved packaging
instructions or specifications.       X

- 6 -



--------------------------------------------------------------------------------



 



Quality Agreement: February 1, 2006

  (f)   Testing & Release of Finished Product

                      Client   Patheon
1.
  Provide finished product specifications.   X    
 
           
2.
  Supply / develop analytical test methods for finished product.   X   (X)
 
           
3.
  Test finished product.       X
 
           
4.
  Maintain all batch records for a minimum of one year past Product(s) expiry
date and supply copies of all such records to the Client upon request.       X
 
           
5.
  Notify Client QA of Out-Of-Specification results within one business day of
confirmation.       X
 
           
6.
  Retain reference samples of finished product for one year past expiration
date.       X
 
           
7.
  Retain reserve sample of finished product as required by 21 CFR 211.170(b)(1).
      X
 
           
8.
  Release finished product to Client and provide C of A.       X

  (g)   Stability Testing (if required)

                      Client   Patheon
1.
  Provide stability testing protocol for finished Product(s).   (X)   X
 
           
2.
  Store stability samples.       X
 
           
3.
  Develop and validate stability indicating assay.       X
 
           
4.
  Perform stability testing.       X
 
           
5.
  Notify the Client of any confirmed stability failure for Product(s) supplied
to the Client within one business day.       X

- 7 -



--------------------------------------------------------------------------------



 



Quality Agreement: February 1, 2006
ARTICLE 2
COMPLIANCE BETWEEN PRODUCT REGISTRATION AND THE
MANUFACTURING PROCESS

2.1   Technical Changes

  (a)   In accordance with Patheon Standard Operating Procedures, Patheon will
communicate all proposed process changes to the Client for prior review and
written approval; the Client’s approval will not be unreasonably withheld. The
Client will determine whether to initiate registration variation procedures and
will maintain adequate control over the quality commitments of the marketing
authorization for Product(s).     (b)   After validation of a process change and
at Client’s request, Patheon will deliver a copy of the validation report and
the associated stability data, if applicable, to the Client.

2.2   Labelling / Packaging Material Changes       The Client may initiate
changes and will review and approve any changes proposed by Patheon to labelling
or primary packaging, including a change in the supplier of any labelling or
primary packaging materials, before any such change occurs.   2.3   Other
Changes       Patheon will communicate any proposed changes in storage or
shipping to the Client for prior review and written approval; the Client’s
approval will not be unreasonably withheld. Patheon will also inform the Client
of any planned changes in facilities or equipment directly related to the
Product(s).   2.4   Regulatory Approvals       The Client will obtain and/or
maintain all regulatory approvals for the Products and the Specifications,
including, without limitation, all marketing and post-marketing approvals.   2.5
  Field Alerts and Recalls       The Client will notify Patheon before filing
any NDA Field Alert or initiating a Recall related to the Product(s). Patheon
and the Client will work together to assure the accuracy of any NDA Field Alert
or Recall related to the Product(s). The Client will have final authority to
initiate a Product Recall or an NDA Field Alert.

- 8 -



--------------------------------------------------------------------------------



 



Quality Agreement: February 1, 2006
ARTICLE 3
BATCH RELEASE

3.1   Batch review and release to the Client will be the responsibility of
Patheon who shall act in accordance with Patheon’s standard operating
procedures. The Client will have sole responsibility for release of the
Product(s) to the market.   3.2   For each batch released by Patheon for
shipment to the Client, Patheon will deliver to the Client a certificate of
analysis (C of A)/certificate of compliance (C of C), which will include a
statement that the batch has been manufactured in accordance with cGMPs and the
Specifications.   3.3   Patheon will notify the Client in the event of (i) any
major deviation during manufacture which affects the quality or efficacy of the
Product(s) or (ii) a confirmed out of specification (OOS) result. Patheon will
provide a copy of the deviation investigation and/or OOS investigation report
upon request.

ARTICLE 4
BATCH DOCUMENTATION

4.1   Patheon will retain originals of all batch documentation for one year past
the expiry date of the Product(s), or longer if required by law, after which
Patheon shall provide written notice to the Client and offer the Client the
opportunity to take possession of such documents. If the Client does not elect
to take possession within 45 days of Patheon’s notice, Patheon may destroy such
documents.   4.2   At the request of the Client, Patheon will provide a copy of
any of the executed batch documents relating to Product(s) to the Client within
two Business Days.

ARTICLE 5
STABILITY

5.1   Patheon will perform such stability testing as described in a stability
protocol developed by Patheon and agreed to in writing by the Client.   5.2   If
a confirmed result indicates that a Product(s) failed to remain within stability
specifications, Patheon will notify the Client within one Business Day.

5.3   Patheon will provide stability data to the Client on an ongoing basis as
agreed to by both parties.

- 9 -



--------------------------------------------------------------------------------



 



Quality Agreement: February 1, 2006

5.4   If the MSA is terminated, Patheon will continue to provide the Client with
stability data supporting the acceptability of the Product(s) until the
Product(s) distributed by the Client reaches the end of its shelf life or such
other date as may be required by applicable law.

ARTICLE 6
VALIDATION

6.1   With assistance from Patheon, Client will ensure that analytical methods
and manufacturing and packaging procedures for the Product(s) are validated.  
6.2   Patheon is responsible for executing the approved validation protocols.

ARTICLE 7
GENERAL

7.1   Any communications required under this Agreement will be directed to the
person(s) identified in Schedule B.   7.2   Capitalized terms not otherwise
defined herein will have the meaning specified in the MSA.   7.3   If any the
terms of this Quality Agreement and the terms of the MSA conflict, the terms of
the MSA will govern.   7.4   Any modification, amendment or supplement to this
Quality Agreement must be in writing and signed by authorized representatives of
Patheon and the Client.

- 10 -



--------------------------------------------------------------------------------



 



Quality Agreement: February 1, 2006

                      SOMAXON PHARMACEUTICALS, INC.   PATHEON PHARMACEUTICALS
INC.
 
                   
Name:
  Doranne Frano   Name:   Jack Domet        
 
                   
Signature :
 
/s/ Doranne Frano
  Signature:  
/s/ Jack Domet
       
 
                   
Title:
  Sr. Director, Regulatory &   Title:   Director, Quality Operations        
 
  Quality Assurance                
 
                   
Date:
  Feb 1, 2006   Date:   2/2/2006        
 
                   
 
          (SEAL) [a20413a2041301.gif]        

- 11 -



--------------------------------------------------------------------------------



 



Quality Agreement: February 1, 2006
SCHEDULE A

PRODUCT(S)

          Product(s)   Dosage Form   Dosage (Strength)  
Doxepin
    [***]        [***] mg
 
       
Doxepin
    [***]        [***] mg
 
       
Doxepin
    [***]        [***] mg

 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 12 -



--------------------------------------------------------------------------------



 



Quality Agreement: February 1, 2006
SCHEDULE B
QUALITY CONTACTS

     
[***]
   
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
 
   
[***]
   
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]

[***]
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 13 -



--------------------------------------------------------------------------------



 



Patheon Cincinnati Quality Agreement: Last Revision January 17, 2006
SCHEDULE C
PATHEON APPROVED SUPPLIER LIST

            Excipient       Supplier  
[***]
  [***]   [***]  
 
         
[***]
  [***]   [***]  
 
         
[***]
  [***]   [***]  
 
         
 
         
[***]
  [***]   [***]  
 
         
[***]
  [***]   [***]  
 
         
[***]
  [***]   [***]  

 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 14 -



--------------------------------------------------------------------------------



 



Patheon Cincinnati Quality Agreement: Last Revision January 17, 2006
SCHEDULE D
CLIENT APPROVED SUPPLIER LIST
Doxepin HC1 [***]
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 15 -



--------------------------------------------------------------------------------



 



Patheon Cincinnati Quality Agreement: Last Revision January 17, 2006
Abbreviations and Definitions

     
API
  Active Pharmaceutical Ingredient
 
   
BSE
  Bovine Spongiform Encephalopathy
 
   
C of A
  Certificate of Analysis
 
   
C of C
  Certificate of Compliance
 
   
CFR
  Code of Federal Regulations
 
   
CGMP/GMP
  Current Good Manufacturing Practice as described in 21 CFR 210 and 211.
 
   
FDA
  Food & Drug Administration
 
   
IQ
  Installation Qualification
 
   
MSA
  Manufacturing Services Agreement
 
   
NDA
  New Drug Application
 
   
OOS
  Out of Specification
 
   
OQ
  Operational Qualification
 
   
Primary Packaging Materials
  A component that is or maybe in direct contact with the dosage form
 
   
TSE
  Transmissible Spongiform Encephalopathy

- 16 -



--------------------------------------------------------------------------------



 



SCHEDULE I
PRODUCT BILL OF MATERIALS
Product Name: DOXEPIN [***] MG TABLETS — [***]
Product Code: [***]
Theoretical Batch Size: [***]
Formula:

      [***]   [***]
[***]
  [***]
[***]
  [***]
[***]
  [***]
[***]
  [***]
[***]
  [***]
[***]
  [***]

 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

